Exhibit 10.1

 

EXECUTION VERSION

 

FIRST LIEN/SECOND LIEN INTERCREDITOR AGREEMENT

 

Among

 

AMC ENTERTAINMENT HOLDINGS, INC.,

 

THE OTHER GRANTORS PARTY HERETO,

 

CITICORP NORTH AMERICA, INC.,
as the Senior Credit Agreement Agent,

 

U.S. BANK NATIONAL ASSOCIATION,
as the 2025 Senior Notes Agent,

 

GLAS TRUST COMPANY LLC,
as the 2026 Senior Notes Agent,

 

U.S. BANK NATIONAL ASSOCIATION,
as the 2026 Additional Senior Notes Agent,

 

U.S. BANK NATIONAL ASSOCIATION,
as the Senior Convertible Notes Agent,

 

GLAS TRUST COMPANY LLC,
as the Junior Notes Agent,

 

and

 

each Additional Senior Agent and Additional Junior Agent from time to time party
hereto

 

dated as of July 31, 2020

 



 



 

FIRST LIEN/SECOND LIEN INTERCREDITOR AGREEMENT dated as of July 31, 2020 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, this “Agreement”), among AMC Entertainment Holdings, Inc., a
Delaware corporation (the “Borrower”), the other Grantors (as defined below)
party hereto, CITICORP NORTH AMERICA, INC., as the Senior Credit Agreement
Agent, U.S. BANK NATIONAL ASSOCIATION, as the 2025 Senior Notes Agent, GLAS
TRUST COMPANY LLC, as the 2026 Senior Notes Agent, U.S. BANK NATIONAL
ASSOCIATION, as the 2026 Additional Senior Notes Agent, U.S. BANK NATIONAL
ASSOCIATION, as the Senior Convertible Notes Agent, GLAS TRUST COMPANY LLC, as
the Junior Notes Agent, and each Additional Senior Agent and each Additional
Junior Agent that from time to time becomes a party hereto pursuant to
Section 8.09.

 

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Senior Credit Agreement Agent (for itself and on behalf of the
Senior Credit Agreement Secured Parties), the 2025 Senior Notes Agent (for
itself and on behalf of the 2025 Senior Notes Secured Parties), the 2026 Senior
Notes Agent (for itself and on behalf of the 2026 Senior Notes Secured Parties),
the 2026 Additional Senior Notes Agent (for itself and on behalf of the
2026 Additional Senior Notes Secured Parties), the Senior Convertible Notes
Agent (for itself and on behalf of the Senior Convertible Notes Secured
Parties), the Junior Notes Agent (for itself and on behalf of the Junior Notes
Secured Parties), each Additional Senior Agent (for itself and on behalf of the
Additional Senior Secured Parties under the applicable Additional Senior Debt
Facility) and each Additional Junior Agent (for itself and on behalf of the
Additional Junior Secured Parties under the applicable Additional Junior Debt
Facility) agree as follows:

 

ARTICLE I

 

Definitions

 

Section 1.01.     Certain Defined Terms. Capitalized terms used but not
otherwise defined herein have the meanings set forth in the Senior Credit
Agreement or, if defined in the New York UCC, the meanings specified therein. As
used in this Agreement, the following terms have the meanings specified below:

 

“Additional Junior Agent” means the collateral agent, administrative agent
and/or trustee (as applicable) or any other similar agent or Person under any
Additional Junior Debt Documents, in each case, together with its successors in
such capacity.

 

“Additional Junior Debt” means any Indebtedness of the Borrower or any other
Grantor (other than Indebtedness constituting Junior Notes Obligations)
guaranteed by the Guarantors (and not guaranteed by any other Person) which
Indebtedness and Guarantees are secured by the Junior Collateral (or a portion
thereof) on a pari passu basis (but without regard to control of remedies) with
the Junior Notes Obligations (and not secured by Liens on any other assets of
the Borrower or any Guarantor); provided, however, that (i) such Indebtedness is
permitted to be incurred, secured and guaranteed on such basis by each
then-extant Senior Debt Document and Junior Debt Document, (ii) the
Representative for the holders of such Indebtedness shall have become party to
this Agreement pursuant to, and by satisfying the conditions set forth in,
Section 8.09 and (iii) the Representative for the holders of such Indebtedness
shall have become party to a Second Lien Pari Passu Intercreditor Agreement
pursuant to and by satisfying the conditions set forth therein. Additional
Junior Debt shall include any Registered Equivalent Notes and Guarantees thereof
by the Guarantors issued in exchange therefor; provided, further, that, if such
Indebtedness will be the initial Additional Junior Debt incurred by the
Borrower, then the Guarantors, the Junior Notes Agent and the Representative for
such Indebtedness shall have executed and delivered the Second Lien Pari Passu
Intercreditor Agreement.

 

“Additional Junior Debt Documents” means, with respect to any Series of
Additional Junior Debt Obligations, the notes, credit agreements, indentures,
security documents and other operative agreements evidencing or governing such
Additional Junior Debt Obligations and each other agreement entered into for the
purpose of securing such Additional Junior Debt Obligations.

 



1



 

“Additional Junior Debt Facility” means each debt facility, credit agreement,
indenture or other governing agreement with respect to any Additional Junior
Debt.

 

“Additional Junior Debt Obligations” means, with respect to any Series of
Additional Junior Debt, (a) all principal of, and interest, fees and other
amounts (including, without limitation, any interest, fees, and expenses which
accrue after the commencement of any Insolvency or Liquidation Proceeding,
whether or not allowed or allowable as a claim in any such proceeding) payable
with respect to, such Additional Junior Debt, (b) all other amounts payable to
the related Additional Junior Secured Parties under the related Additional
Junior Debt Documents and (c) any Refinancings of the foregoing.

 

“Additional Junior Secured Parties” means, with respect to any Series of
Additional Junior Debt Obligations, the holders of such Additional Junior Debt
Obligations, the Representative with respect thereto, any trustee or agent
therefor under any related Additional Junior Debt Documents and the
beneficiaries of each indemnification obligation undertaken by the Borrower or
any Guarantor under any related Additional Junior Debt Documents.

 

“Additional Senior Agent” means the collateral agent, administrative agent
and/or trustee (as applicable) under any Additional Senior Debt Documents, in
each case, together with its successors in such capacity.

 

“Additional Senior Debt” means any Indebtedness of the Borrower or any other
Grantor (other than Indebtedness constituting Senior Credit Agreement
Obligations, 2025 Senior Notes Obligations, 2026 Senior Notes Obligations,
2026 Additional Senior Notes Obligations or Senior Convertible Notes
Obligations) guaranteed by the Guarantors (and not guaranteed by any other
Subsidiary) which Indebtedness and Guarantees are secured by the Senior
Collateral (or a portion thereof) on a pari passu basis (but without regard to
control of remedies) with the Senior Credit Agreement Obligations (and not
secured by Liens on any other assets of the Borrower or any Subsidiary);
provided, however, that (i) such Indebtedness is permitted to be incurred,
secured and guaranteed on such basis by each then-extant Senior Debt Document
and Junior Debt Document and (ii) the Representative for the holders of such
Indebtedness shall have become party to (A) this Agreement pursuant to, and by
satisfying the conditions set forth in, Section 8.09 and (B) the First Lien
Intercreditor Agreement pursuant to, and by satisfying the conditions set forth
in Section 5.13 thereof. Additional Senior Debt shall include any Registered
Equivalent Notes and Guarantees thereof by the Guarantors issued in exchange
therefor; provided, further, that, if such Indebtedness will be the initial
Additional Senior Debt incurred by the Borrower, then the Guarantors, the Senior
Credit Agreement Agent and the Representative for such Indebtedness shall have
executed and delivered the First Lien Intercreditor Agreement.

 

“Additional Senior Debt Documents” means, with respect to any Series of
Additional Senior Debt, the notes, credit agreements, indentures, security
documents and other operative agreements evidencing or governing such Additional
Senior Debt and each other agreement entered into for the purpose of securing
such Additional Senior Debt Obligations.

 

“Additional Senior Debt Facility” means each debt facility, credit agreement,
indenture or other governing agreement with respect to any Additional Senior
Debt.

 

“Additional Senior Debt Obligations” means, with respect to any Series of
Additional Senior Debt, (a) all principal of, and interest, fees and other
amounts (including, without limitation, any interest, fees, and expenses which
accrue after the commencement of any Insolvency or Liquidation Proceeding,
whether or not allowed or allowable as a claim in any such proceeding) payable
with respect to, such Additional Senior Debt, (b) all other amounts payable to
the related Additional Senior Secured Parties under the related Additional
Senior Debt Documents and (c) any Refinancings of the foregoing.

 

“Additional Senior Secured Parties” means, with respect to any Series of
Additional Senior Debt Obligations, the holders of such Additional Senior Debt
Obligations, the Representative with respect thereto, any trustee or agent
therefor under any related Additional Senior Debt Documents and the
beneficiaries of each indemnification obligation undertaken by the Borrower or
any Guarantor under any related Additional Senior Debt Documents.

 



2



 

“Agreement” has the meaning assigned to such term in the preamble hereto.

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

 

“Bankruptcy Law” means the Bankruptcy Code and any other federal, state, or
foreign law for the relief of debtors, or any arrangement, reorganization,
insolvency, moratorium, assignment for the benefit of creditors, any other
marshalling of the assets or liabilities of the Borrower or any of its
Subsidiaries, or similar law affecting creditors’ rights generally.

 

“Borrower” has the meaning assigned to such term in the preamble hereto.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

 

“Class Debt” has the meaning assigned to such term in Section 8.09.

 

“Class Debt Parties” has the meaning assigned to such term in Section 8.09.

 

“Class Debt Representatives” has the meaning assigned to such term in
Section 8.09.

 

“Collateral” means the Senior Collateral and the Junior Collateral.

 

“Collateral Documents” means the Senior Collateral Documents and the Junior
Collateral Documents.

 

“Debt Documents” means the Senior Debt Documents and the Junior Debt Documents.

 

“Debt Facility” means any Senior Debt Facility and any Junior Debt Facility.

 

“Designated Junior Representative” means (i) the “Controlling Collateral Agent”
as defined in the Second Lien Pari Passu Intercreditor Agreement or any
comparable designated entity under any successor or alternative agreement to the
Second Lien Pari Passu Intercreditor Agreement or (ii) in the case that no
Second Lien Pari Passu Intercreditor Agreement or any successor or alternative
thereto is then in effect, the remaining Junior Representative.

 

“Designated Senior Representative” means (i) the “Controlling Collateral Agent”
as defined in the First Lien Intercreditor Agreement or any comparable
designated entity under any successor agreement to the First Lien Intercreditor
Agreement or (ii) in the case that no First Lien Intercreditor Agreement or any
successor thereto is then in effect, the remaining Senior Representative.

 

“DIP Financing” has the meaning assigned to such term in Section 6.01.

 

“Discharge” means, with respect to any Debt Facility, the date on which such
Debt Facility and the Senior Obligations or Junior Obligations thereunder, as
the case may be, are no longer secured by Shared Collateral pursuant to the Debt
Documents governing such Debt Facility. The term “Discharged” shall have a
corresponding meaning.

 



3



 

“Discharge of Senior Convertible Notes Obligations” means the Discharge of the
Senior Convertible Notes Obligations; provided that the Discharge of Senior
Convertible Notes Obligations shall not be deemed to have occurred in connection
with a Refinancing of such Senior Convertible Notes Obligations with an
Additional Senior Debt Facility secured by Shared Collateral under one or more
Additional Senior Debt Documents which has been designated in writing by the
Representative (under the Senior Debt Documents so Refinanced) or by the
Borrower, in each case, to each other Representative as the “Senior Convertible
Notes Indenture” for purposes of this Agreement.

 

“Discharge of Senior Credit Agreement Obligations” means the Discharge of the
Senior Credit Agreement Obligations; provided that the Discharge of Senior
Credit Agreement Obligations shall not be deemed to have occurred in connection
with a Refinancing of such Senior Credit Agreement Obligations with an
Additional Senior Debt Facility secured by Shared Collateral under one or more
Additional Senior Debt Documents which has been designated in writing by the
Representative (under the Senior Debt Documents so Refinanced) or by the
Borrower, in each case, to each other Representative as the “Senior Credit
Agreement” for purposes of this Agreement.

 

“Discharge of 2025 Senior Notes Obligations” means the Discharge of the
2025 Senior Notes Obligations; provided that the Discharge of 2025 Senior Notes
Obligations shall not be deemed to have occurred in connection with a
Refinancing of such 2025 Senior Notes Obligations with an Additional Senior Debt
Facility secured by Shared Collateral under one or more Additional Senior Debt
Documents which has been designated in writing by the Representative (under the
Senior Debt Documents so Refinanced) or by the Borrower, in each case, to each
other Representative as the “2025 Senior Notes Indenture” for purposes of this
Agreement.

 

“Discharge of 2026 Additional Senior Notes Obligations” means the Discharge of
the 2026 Senior Notes Obligations; provided that the Discharge of
2026 Additional Senior Notes Obligations shall not be deemed to have occurred in
connection with a Refinancing of such 2026 Additional Senior Notes Obligations
with an Additional Senior Debt Facility secured by Shared Collateral under one
or more Additional Senior Debt Documents which has been designated in writing by
the Representative (under the Senior Debt Documents so Refinanced) or by the
Borrower, in each case, to each other Representative as the “2026 Additional
Senior Notes Indenture” for purposes of this Agreement.

 

“Discharge of 2026 Senior Notes Obligations” means the Discharge of the
2026 Senior Notes Obligations; provided that the Discharge of 2026 Senior Notes
Obligations shall not be deemed to have occurred in connection with a
Refinancing of such 2026 Senior Notes Obligations with an Additional Senior Debt
Facility secured by Shared Collateral under one or more Additional Senior Debt
Documents which has been designated in writing by the Representative (under the
Senior Debt Documents so Refinanced) or by the Borrower, in each case, to each
other Representative as the “2026 Senior Notes Indenture” for purposes of this
Agreement.

 

“Discharge of Senior Obligations” means the date on which the Discharge of
Senior Credit Agreement Obligations, Discharge of the 2025 Senior Notes
Obligations, Discharge of the 2026 Senior Notes Obligations, Discharge of the
2026 Additional Senior Notes Obligations, Discharge of Senior Convertible Notes
Obligations, and the Discharge of each Additional Senior Debt Facility has
occurred.

 

“First Lien Intercreditor Agreement” has the meaning assigned to such term in
the Senior Credit Agreement.

 

“Grantors” means the Borrower and each other Subsidiary of the Borrower that has
granted a security interest pursuant to any Collateral Document to secure any
Secured Obligations. The Grantors existing on the date hereof are set forth in
Annex I hereto.

 

“Guarantors” has the meaning assigned to such term in the Senior Credit
Agreement.

 

“Insolvency or Liquidation Proceeding” means:

 

(a)            any case or proceeding commenced by or against the Borrower or
any other Grantor under any Bankruptcy Law, any other proceeding for the
reorganization, recapitalization or adjustment or marshalling of the assets or
liabilities of the Borrower or any other Grantor, any receivership or assignment
for the benefit of creditors relating to the Borrower or any other Grantor or
any similar case or proceeding relative to the Borrower or any other Grantor or
its creditors, as such, in each case whether or not voluntary;

 



4



 

(b)            any liquidation, dissolution, marshalling of assets or
liabilities or other winding up of or relating to the Borrower or any other
Grantor, in each case whether or not voluntary and whether or not involving
bankruptcy or insolvency; or

 

(c)            any other proceeding of any type or nature in which substantially
all claims of creditors of the Borrower or any other Grantor are determined and
any payment or distribution is or may be made on account of such claims.

 

“Intellectual Property” means “Intellectual Property” as defined in the Senior
Credit Agreement Security Agreement.

 

“Joinder Agreement” means a supplement to this Agreement substantially in the
form of Annex III or Annex IV required to be delivered by a Representative to
the Designated Senior Representative and the Designated Junior Representative
pursuant to Section 8.09 in order to include an additional Debt Facility
hereunder and to become the Representative hereunder for the Senior Secured
Parties or Junior Secured Parties, as the case may be, under such Debt Facility.

 

“Junior Class Debt” has the meaning assigned to such term in Section 8.09.

 

“Junior Class Debt Parties” has the meaning assigned to such term in
Section 8.09.

 

“Junior Class Debt Representative” has the meaning assigned to such term in
Section 8.09.

 

“Junior Collateral” means any “Collateral” as defined in any Junior Debt
Document or any other assets of the Borrower or any other Grantor with respect
to which a Lien is granted or purported to be granted pursuant to a Junior
Collateral Document as security for any Junior Obligation.

 

“Junior Collateral Documents” means the Junior Notes Security Agreement and the
other “Security Documents” as defined in the Junior Notes Indenture, this
Agreement and each of the security agreements and other instruments and
documents executed and delivered by the Borrower or any Grantor for purposes of
providing collateral security for any Junior Obligation.

 

“Junior Debt” means any Indebtedness of the Borrower or any other Grantor
guaranteed by the Guarantors (and not guaranteed by any other Subsidiary),
including Indebtedness of the Borrower incurred pursuant to the Junior Notes
Indenture, which Indebtedness and Guarantees are secured by the Junior
Collateral on a pari passu basis (but without regard to control of remedies)
with any other Junior Obligations and the applicable Junior Debt Documents of
which provide that such Indebtedness and Guarantees are to be secured by such
Junior Collateral on a subordinate basis to the Senior Obligations (and which is
not secured by Liens on any assets of the Borrower or any other Grantor other
than the Junior Collateral or which are not included in the Senior Collateral);
provided, however, that (i) such Indebtedness is permitted to be incurred,
secured and guaranteed on such basis by each then-extant Senior Debt Document
and Junior Debt Document and (ii) except in the case of Indebtedness of the
Borrower incurred pursuant to the Junior Notes Indenture, the Representative for
the holders of such Indebtedness shall have become party to this Agreement
pursuant to, and by satisfying the conditions set forth in, Section 8.09. Junior
Debt shall include any Registered Equivalent Notes and Guarantees thereof by the
Guarantors issued in exchange therefor.

 

“Junior Debt Documents” means (a) the Junior Notes Documents and (b) any
Additional Junior Debt Documents.

 



5



 

“Junior Debt Facility” means the Junior Notes Indenture and any Additional
Junior Debt Facilities.

 

“Junior Enforcement Date” means, with respect to any Junior Representative, the
date which is 180 days after the occurrence of both (i) an Event of Default
(under and as defined in the Junior Debt Document for which such Junior
Representative has been named as Representative) and (ii) the Designated Senior
Representative’s and each other Representative’s receipt of written notice from
such Junior Representative that (x) such Junior Representative is the Designated
Junior Representative and that an Event of Default under and as defined in the
Junior Debt Document for which such Junior Representative has been named as
Representative has occurred and is continuing and (y) all of the outstanding
Junior Obligations are currently due and payable in full (whether as a result of
acceleration thereof or otherwise) in accordance with the terms of the
applicable Junior Debt Documents; provided that the Junior Enforcement Date
shall be stayed and shall not occur and shall be deemed not to have occurred
(1) at any time the Designated Senior Representative has commenced and is
diligently pursuing any enforcement action with respect to all or a material
portion of the Shared Collateral or (2) at any time any Grantor is then a debtor
under or with respect to (or otherwise subject to) any Insolvency or Liquidation
Proceeding.

 

“Junior Notes Agent” means GLAS Trust Company LLC, as collateral agent for the
Junior Notes Secured Parties, together with its successors and permitted
assigns.

 

“Junior Notes Indenture” means that certain Indenture, dated as of July 31, 2020
(as amended, restated, amended and restated, supplemented or otherwise modified,
Refinanced or replaced from time to time), relating to the Borrower’s 10%/12%
Cash/PIK Toggle Second Lien Subordinated Secured Notes due 2026, among the
Borrower, the other Grantors party thereto from time to time, the Junior Notes
Trustee and the Junior Notes Agent.

 

“Junior Notes Documents” means the Junior Notes Indenture and the other “Notes
Documents” as defined in the Junior Notes Security Agreement.

 

“Junior Notes Obligations” means the “Secured Notes Obligations” as defined in
the Junior Notes Security Agreement.

 

“Junior Notes Secured Parties” means the “Secured Parties” as defined in the
Junior Notes Security Agreement.

 

“Junior Notes Security Agreement” means the “Security Agreement” as defined in
the Junior Notes Indenture.

 

“Junior Notes Trustee” means GLAS Trust Company LLC, as trustee under the Junior
Notes Indenture, together with its successors and permitted assigns.

 

“Junior Obligations” means (a) the Junior Notes Obligations and (b) any
Additional Junior Debt Obligations.

 

“Junior Representative” means (i) in the case of the Junior Notes Indenture, the
Junior Notes Agent and (ii) in the case of any Additional Junior Debt Facility
and the Additional Junior Secured Parties thereunder, each Additional Junior
Agent in respect of such Additional Junior Debt Facility that is named as such
in the applicable Joinder Agreement.

 

“Junior Secured Parties” means the Junior Notes Secured Parties and any
Additional Junior Secured Parties.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien
(statutory or otherwise), pledge, hypothecation, encumbrance, charge or security
interest in, on or of such asset and (b) the interest of a vendor or a lessor
under any conditional sale agreement, capital lease or title retention agreement
(or any financing lease having substantially the same economic effect as any of
the foregoing) relating to such asset.

 



6



 

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

“Officer’s Certificate” has the meaning assigned to such term in Section 8.08.

 

“Plan of Reorganization” means any plan of reorganization, plan of liquidation,
plan of arrangement, agreement for composition, or other type of dispositive
restructuring plan proposed in or in connection with any Insolvency or
Liquidation Proceeding.

 

“Pledged or Controlled Collateral” has the meaning assigned to such term in
Section 5.05(a).

 

“Proceeds” means the proceeds of any sale, collection or other liquidation of
Shared Collateral, any payment or distribution made in respect of Shared
Collateral in an Insolvency or Liquidation Proceeding and any amounts received
by any Senior Representative or any Senior Secured Party from a Junior Secured
Party in respect of Shared Collateral pursuant to this Agreement or any other
intercreditor agreement.

 

“Purchase Event” has the meaning assigned to such term in Section 5.07.

 

“Recovery” has the meaning assigned to such term in Section 6.04.

 

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other Indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such Indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.

 

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same Guarantees) issued in a
dollar for dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

 

“Representatives” means the Senior Representatives and the Junior
Representatives.

 

“SEC” means the United States Securities and Exchange Commission and any
successor agency thereto.

 

“Second Lien Pari Passu Intercreditor Agreement” means a pari passu
intercreditor agreement entered into among the Junior Representatives with
respect to Junior Debt.

 

“Secured Obligations” means the Senior Obligations and the Junior Obligations.

 

“Secured Parties” means the Senior Secured Parties and the Junior Secured
Parties.

 

“Senior Class Debt” has the meaning assigned to such term in Section 8.09.

 

“Senior Class Debt Parties” has the meaning assigned to such term in
Section 8.09.

 

“Senior Class Debt Representative” has the meaning assigned to such term in
Section 8.09.

 



7



 

“Senior Collateral” means any “Collateral” as defined in any Senior Credit
Agreement Loan Document, 2025 Senior Notes Document, 2026 Senior Notes Document,
2026 Additional Senior Notes Document, Senior Convertible Notes Documents or any
other Senior Debt Document or any other assets of the Borrower or any other
Grantor with respect to which a Lien is granted or purported to be granted
pursuant to a Senior Collateral Document as security for any Senior Obligation.

 

“Senior Collateral Documents” means the Senior Credit Agreement Security
Agreement and the other “Security Documents” as defined in the Senior Credit
Agreement, the 2025 Senior Notes Security Agreement and the other “Security
Documents” as defined in the 2025 Senior Notes Indenture, the 2026 Senior Notes
Security Agreement and the other “Security Documents” as defined in the
2026 Senior Notes Indenture, the 2026 Additional Senior Notes Security Agreement
and the other “Security Documents” as defined in the 2026 Additional Senior
Notes Indenture, the Senior Convertible Notes Security Agreement and the other
“Security Documents” as defined in the Senior Convertible Notes Indenture, the
First Lien Intercreditor Agreement and each of the security agreements and other
instruments and documents executed and delivered by the Borrower or any Grantor
for purposes of providing collateral security for any Senior Obligations.

 

“Senior Convertible Notes Agent” means U.S. Bank National Association, as
collateral agent for the Senior Convertible Notes Secured Parties, together with
its successors and permitted assigns.

 

“Senior Convertible Notes Documents” means the Senior Convertible Notes
Indenture and the other “Notes Documents” as defined in the Senior Convertible
Notes Security Agreement.

 

“Senior Convertible Notes Indenture” means that certain Amended and Restated
Indenture, dated as July 31, 2020 (as amended, restated, amended and restated,
supplemented, increased or otherwise modified, Refinanced or replaced from time
to time), among the Borrower, the other Grantors party thereto from time to
time, the Senior Convertible Notes Trustee and the Senior Convertible Notes
Agent, which amends and restates that certain Indenture, dated as of
September 14, 2018, among the Borrower, the other Grantors party thereto and the
Senior Convertible Notes Trustee.

 

“Senior Convertible Notes Obligations” means the “Secured Notes Obligations” as
defined in the Senior Convertible Notes Security Agreement.

 

“Senior Convertible Notes Secured Parties” means the “Secured Parties” as
defined in the Senior Convertible Notes Security Agreement.

 

“Senior Convertible Notes Security Agreement” means the “Security Agreement” as
defined in the Senior Convertible Notes Indenture.

 

“Senior Convertible Notes Trustee” means U.S. Bank National Association, as
trustee under the Senior Convertible Notes Indenture, together with its
successors and permitted assigns.

 

“Senior Credit Agreement” means that certain Credit Agreement, dated as of
April 30, 2013 (as amended by that certain First Amendment to Credit Agreement,
dated as of December 11, 2015, that certain Second Amendment to Credit
Agreement, dated as of November 8, 2016, that certain Third Amendment to Credit
Agreement, dated as of May 9, 2017, that certain Fourth Amendment to Credit
Agreement, dated as of June 13, 2017, that certain Fifth Amendment to Credit
Agreement, dated as of August 14, 2018, that certain Sixth Amendment to Credit
Agreement, dated as of April 22, 2019, that certain Seventh Amendment to Credit
Agreement, dated as of April 23, 2020, and that certain Eighth Amendment to
Credit Agreement, dated as of July 31, 2020, and as further amended, restated,
amended and restated, supplemented, increased or otherwise modified, Refinanced
or replaced from time to time), among the Borrower, the lenders party thereto
from time to time, the Senior Credit Agreement Agent and the other parties party
thereto from time to time.

 

“Senior Credit Agreement Agent” means Citicorp North America, Inc., as
administrative agent and as collateral agent for the Senior Credit Agreement
Secured Parties, together with its successors and permitted assigns.

 



8



 

“Senior Credit Agreement Loan Documents” means the Senior Credit Agreement and
the other “Loan Documents” as defined in the Senior Credit Agreement.

 

“Senior Credit Agreement Obligations” means the “Secured Obligations” as defined
in the Senior Credit Agreement.

 

“Senior Credit Agreement Secured Parties” means the “Secured Parties” as defined
in the Senior Credit Agreement.

 

“Senior Credit Agreement Security Agreement” means the “Pledge and Security
Agreement” as defined in the Senior Credit Agreement.

 

“Senior Debt Documents” means the Senior Credit Agreement Loan Documents, the
2025 Senior Notes Documents, the 2026 Senior Notes Documents, the
2026 Additional Senior Notes Documents, the Senior Convertible Notes Documents
and any Additional Senior Debt Documents.

 

“Senior Debt Facilities” means the Senior Credit Agreement, the 2025 Senior
Notes Indenture, the 2026 Senior Notes Indenture, the 2026 Additional Senior
Notes Indenture, the Senior Convertible Indenture and any Additional Senior Debt
Facilities.

 

“Senior Lien” means the Liens on the Senior Collateral in favor of the Senior
Secured Parties under the Senior Collateral Documents.

 

“Senior Obligations” means the Senior Credit Agreement Obligations, the
2025 Senior Notes Obligations, the 2026 Senior Notes Obligations, the
2026 Additional Senior Notes Obligations, the Senior Convertible Notes
Obligations and any Additional Senior Debt Obligations.

 

“Senior Representative” means (i) in the case of any Senior Credit Agreement
Obligations or the Senior Credit Agreement Secured Parties, the Senior Credit
Agreement Agent, (ii) in the case of any 2025 Senior Notes Obligations or the
2025 Senior Notes Secured Parties, the 2025 Senior Notes Agent, (iii) in the
case of any 2026 Senior Notes Obligations or the 2026 Senior Notes Secured
Parties, the 2026 Senior Notes Agent, (iv) in the case of any 2026 Additional
Senior Notes Obligations or the 2026 Additional Senior Notes Secured Parties,
the 2026 Additional Senior Notes Agent, (v) in the case of any Senior
Convertible Notes Obligations or the Senior Convertible Notes Secured Parties,
the Senior Convertible Notes Agent, and (vi) in the case of any Additional
Senior Debt Facility and the Additional Senior Secured Parties thereunder, each
Additional Senior Agent in respect of such Additional Senior Debt Facility that
is named as such in the applicable Joinder Agreement.

 

“Senior Secured Parties” means the Senior Credit Agreement Secured Parties, the
2025 Senior Notes Secured Parties, the 2026 Senior Notes Secured Parties, the
2026 Additional Senior Notes Secured Parties, the Senior Convertible Notes
Secured Parties and any Additional Senior Secured Parties.

 

“Series” means (a) (x) with respect to the Senior Secured Parties, each of
(i) the Senior Credit Agreement Secured Parties (in their capacities as such),
(ii) the 2025 Senior Notes Secured Parties (in their capacities as such),
(iii) the 2026 Senior Notes Secured Parties (in their capacities as such),
(iv) the 2026 Additional Senior Notes Secured Parties (in their capacities as
such), (v) the Senior Convertible Notes Secured Parties (in their capacities as
such) and (vi) the Additional Senior Secured Parties that become subject to this
Agreement after the date hereof that are represented by a common Representative
(in its capacity as such for such Additional Senior Secured Parties) and
(y) with respect to the Junior Secured Parties, each of (i) the Junior Notes
Secured Parties (in their capacity as such) and (ii) the Additional Junior
Secured Parties that become subject to this Agreement after the date hereof that
are represented by a common Representative (in its capacity as such for such
Additional Junior Secured Parties) and (b) (x) with respect to any Senior
Obligations, each of (i) the Senior Credit Agreement Obligations, (ii) the
2025 Senior Notes Obligations, (iii) the 2026 Senior Notes Obligations, (iv) the
2026 Additional Senior Notes Obligations, (v) the Senior Convertible Notes
Obligations and (vi) the Additional Senior Debt Obligations incurred pursuant to
any Additional Senior Debt Facility and or any Additional Senior Debt Documents,
which pursuant to any Joinder Agreement, are to be represented hereunder by a
common Representative (in its capacity as such for such Additional Senior Debt
Obligations) and (y) with respect to any Junior Obligations, each of (i) the
Junior Notes Obligations and (ii) the Additional Junior Debt Obligations
incurred pursuant to any Additional Junior Debt Facility and the related
Additional Junior Debt Documents, which pursuant to any Joinder Agreement, are
to be represented hereunder by a common Representative (in its capacity as such
for such Additional Junior Debt Obligations).

 



9



 

“Shared Collateral” means, at any time, Collateral in which the holders of
Senior Obligations under at least one Senior Debt Facility and the holders of
Junior Obligations under at least one Junior Debt Facility (or their
Representatives) hold a security interest at such time (or, in the case of the
Senior Debt Facilities, are deemed to hold a security interest pursuant to
Section 2.04). If, at any time, any portion of the Senior Collateral under one
or more Senior Debt Facilities does not constitute Junior Collateral under one
or more Junior Debt Facilities, then such portion of such Senior Collateral
shall constitute Shared Collateral only with respect to the Junior Debt
Facilities for which it constitutes Junior Collateral and shall not constitute
Shared Collateral for any Junior Debt Facility which does not have a security
interest in such Collateral at such time.

 

“Uniform Commercial Code” or “UCC” means the New York UCC, or the Uniform
Commercial Code (or any similar or comparable legislation) of another
jurisdiction, to the extent it may be required to apply to any item or items of
Collateral.

 

“2025 Senior Notes Agent” means U.S. Bank National Association, as collateral
agent for the 2025 Senior Notes Secured Parties, together with its successors
and permitted assigns.

 

“2025 Senior Notes Indenture” means that certain Indenture dated as of April 24,
2020 (as amended, restated, amended and restated, supplemented, increased or
otherwise modified, Refinanced or replaced from time to time), among the
Borrower, the other Grantors party thereto from time to time, the 2025 Senior
Notes Trustee and the 2025 Senior Notes Agent.

 

“2025 Senior Notes Documents” means the 2025 Senior Notes Indenture and the
other “Notes Documents” as defined in the 2025 Senior Notes Security Agreement.

 

“2025 Senior Notes Obligations” means the “Secured Notes Obligations” as defined
in the 2025 Senior Notes Security Agreement.

 

“2025 Senior Notes Secured Parties” means the “Secured Parties” as defined in
the 2025 Senior Notes Security Agreement.

 

“2025 Senior Notes Security Agreement” means the “Security Agreement” as defined
in the 2025 Senior Notes Indenture.

 

“2025 Senior Notes Trustee” means U.S. Bank National Association, as trustee
under the 2025 Senior Notes Indenture, together with its successors and
permitted assigns.

 

“2026 Additional Senior Notes Agent” means U.S. Bank National Association, as
collateral agent for the 2026 Additional Senior Notes Secured Parties, together
with its successors and permitted assigns.

 

“2026 Additional Senior Notes Indenture” means that certain Indenture dated as
of July 31, 2020 (as amended, restated, amended and restated, supplemented,
increased or otherwise modified, Refinanced or replaced from time to time),
among the Borrower, the other Grantors party thereto from time to time, the
2026 Additional Senior Notes Trustee and the 2026 Additional Senior Notes Agent.

 



10



 

“2026 Additional Senior Notes Documents” means the 2026 Senior Notes Indenture
and the other “Notes Documents” as defined in the 2026 Additional Senior Notes
Security Agreement.

 

“2026 Additional Senior Notes Obligations” means the “Secured Notes Obligations”
as defined in the 2026 Additional Senior Notes Security Agreement.

 

“2026 Additional Senior Notes Secured Parties” means the “Secured Parties” as
defined in the 2026 Additional Senior Notes Security Agreement.

 

“2026 Additional Senior Notes Security Agreement” means the “Security Agreement”
as defined in the 2026 Additional Senior Notes Indenture.

 

“2026 Additional Senior Notes Trustee” means U.S. Bank National Association, as
trustee under the 2026 Additional Senior Notes Indenture, together with its
successors and permitted assigns.

 

“2026 Senior Notes Agent” means GLAS Trust Company LLC, as collateral agent for
the 2026 Senior Notes Secured Parties, together with its successors and
permitted assigns.

 

“2026 Senior Notes Indenture” means that certain Indenture dated as of July 31,
2020 (as amended, restated, amended and restated, supplemented, increased or
otherwise modified, Refinanced or replaced from time to time), relating to the
Borrower’s 10.500% First Lien Senior Secured Notes due 2026, among the Borrower,
the other Grantors party thereto from time to time, the 2026 Senior Notes
Trustee and the 2026 Senior Notes Agent.

 

“2026 Senior Notes Documents” means the 2026 Senior Notes Indenture and the
other “Notes Documents” as defined in the 2026 Senior Notes Security Agreement.

 

“2026 Senior Notes Obligations” means the “Secured Notes Obligations” as defined
in the 2026 Senior Notes Security Agreement.

 

“2026 Senior Notes Secured Parties” means the “Secured Parties” as defined in
the 2026 Senior Notes Security Agreement.

 

“2026 Senior Notes Security Agreement” means the “Security Agreement” as defined
in the 2026 Senior Notes Indenture.

 

“2026 Senior Notes Trustee” means GLAS Trust Company LLC, as trustee under the
2026 Senior Notes Indenture, together with its successors and permitted assigns.

 

Section 1.02.     Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument, other document, statute or regulation herein shall be
construed as referring to such agreement, instrument, other document, statute or
regulation as from time to time amended, supplemented or otherwise modified,
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, but shall not be deemed to include the
subsidiaries of such Person unless express reference is made to such
subsidiaries, (iii) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (v) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and
(vi) the term “or” is not exclusive.

 



11



 

ARTICLE II

 

Priorities and Agreements with Respect to Shared Collateral

 

Section 2.01.      Subordination.

 

(a)            Notwithstanding the date, time, manner or order of filing or
recordation of any document or instrument or grant, attachment or perfection of
any Liens granted to any Junior Representative or any Junior Secured Parties on
the Shared Collateral or of any Liens granted to any Senior Representative or
the Senior Secured Parties on the Shared Collateral (or any actual or alleged
defect in any of the foregoing) and notwithstanding any provision of the UCC,
any applicable law, any Junior Debt Document or any Senior Debt Document or any
other circumstance whatsoever, each Junior Representative, on behalf of itself
and each Junior Secured Party under its Junior Debt Facility, hereby agrees that
any Lien on the Shared Collateral securing or purporting to secure any Senior
Obligations now or hereafter held by or on behalf of any Senior Secured Parties
or any Senior Representative or other agent or trustee therefor, regardless of
how acquired, whether by grant, statute, operation of law, subrogation or
otherwise, shall have priority over and be senior in all respects and prior to
any Lien on the Shared Collateral securing or purporting to secure any Junior
Obligations; and

 

(b)            any Lien on the Shared Collateral securing or purporting to
secure any Junior Obligations now or hereafter held by or on behalf of any
Junior Secured Parties or any Junior Representative or other agent or trustee
therefor, regardless of how acquired, whether by grant, statute, operation of
law, subrogation or otherwise, shall be junior and subordinate in all respects
to all Liens on the Shared Collateral securing or purporting to secure any
Senior Obligations. All Liens on the Shared Collateral securing or purporting to
secure any Senior Obligations shall be and remain senior in all respects and
prior to all Liens on the Shared Collateral securing or purporting to secure any
Junior Obligations for all purposes, whether or not such Liens securing or
purporting to secure any Senior Obligations are subordinated to any Lien
securing or purporting to secure any other obligation of the Borrower, any
Grantor or any other Person or otherwise subordinated, voided, avoided,
invalidated or lapsed.

 

Section 2.02.      Nature of Senior Lender Claims. Each Junior Representative,
on behalf of itself and each Junior Secured Party under its Junior Debt
Facility, acknowledges that (a) a portion of the Senior Obligations may be
revolving in nature and that the amount thereof that may be outstanding at any
time or from time to time may be increased or reduced and subsequently
reborrowed, (b) the terms of the Senior Debt Documents and the Senior
Obligations may be amended, supplemented or otherwise modified, and the Senior
Obligations, or a portion thereof, may be Refinanced from time to time and
(c) the aggregate amount of the Senior Obligations may be increased in the
manner permitted under the Senior Debt Documents and the Junior Debt Documents,
in each case, without notice to or consent by the Junior Representatives or the
Junior Secured Parties and without affecting the provisions hereof. The Lien
priorities provided for in Section 2.01 shall not be altered or otherwise
affected by any amendment, supplement or other modification, or any Refinancing,
of either the Senior Obligations or the Junior Obligations, or any portion
thereof. As between the Borrower and the other Grantors and the Junior Secured
Parties, the foregoing provisions will not limit or otherwise affect the
obligations of the Borrower and the Grantors contained in any Junior Debt
Document with respect to the incurrence of additional Senior Obligations.

 

Section 2.03.      Prohibition on Contesting Liens. Each of the Junior
Representatives, for itself and on behalf of each Junior Secured Party under its
Junior Debt Facility, agrees that it shall not (and hereby waives any right to)
contest or support any other Person in contesting, in any proceeding (including
any Insolvency or Liquidation Proceeding), the validity, extent, perfection,
allowability, priority or enforceability of any Lien securing, or the
allowability or value of any claims asserted with respect to, any Senior
Obligations held (or purported to be held) by or on behalf of any of the Senior
Secured Parties or any Senior Representative or other agent or trustee therefor
in any Senior Collateral, and the Designated Senior Representative and each
other Senior Representative, for itself and on behalf of each Senior Secured
Party under its Senior Debt Facility, agrees that it shall not (and hereby
waives any right to) contest or support any other Person in contesting, in any
proceeding (including any Insolvency or Liquidation Proceeding), the validity,
extent, perfection, allowability, priority or enforceability of any Lien
securing, or the allowability or value of any claims asserted with respect to,
any Junior Obligations held (or purported to be held) by or on behalf of any of
any Junior Representative or any of the Junior Secured Parties in the Junior
Collateral. Notwithstanding the foregoing, no provision in this Agreement shall
be construed to prevent or impair the rights of the Designated Senior
Representative or any other Senior Representative to enforce this Agreement
(including the priority of the Liens securing the Senior Obligations as provided
in Section 2.01) or any of the Senior Debt Documents.

 



12



 

Section 2.04.      No New Liens. The parties hereto agree that, so long as the
Discharge of Senior Obligations has not occurred (a) no Grantor shall grant or
permit any additional Liens on any asset or property of such Grantor to secure
any Junior Obligation unless it has granted, or concurrently therewith grants, a
Lien on such asset or property of such Grantor to secure the Senior Obligations
and (b) if any Junior Representative or any Junior Secured Party shall hold any
Lien on any assets or property of any Grantor securing any Junior Obligations
that are not also subject to the senior-priority Liens securing Senior
Obligations under the Senior Collateral Documents, such Junior Representative or
Junior Secured Party (i) shall notify the Designated Senior Representative
promptly upon becoming aware thereof and, unless such Grantor shall promptly
grant a similar Lien on such assets or property to the Senior Representatives as
security for the Senior Obligations, shall assign such Lien to the Senior
Representatives as security for the Senior Obligations (but may retain a junior
lien on such assets or property subject to the terms hereof) and (ii) until such
assignment or such grant of a similar Lien to the Senior Representatives, shall
be deemed to hold and have held such Lien for the benefit of the Senior
Representatives as security for the Senior Obligations. If any Junior
Representative or any Junior Secured Party shall, at any time, receive any
proceeds or payment from or as a result of any Liens granted in contravention of
this Section 2.04, it shall pay such proceeds or payments over to the Designated
Senior Representative in accordance with the terms of Section 4.02.

 

Section 2.05.      Perfection of Liens. Except for the agreements of the
Designated Senior Representative pursuant to Section 5.05, none of the
Designated Senior Representative, the other Senior Representatives or the Senior
Secured Parties shall be responsible for perfecting and maintaining the
perfection of Liens with respect to the Shared Collateral for the benefit of the
Junior Representatives or the Junior Secured Parties. The provisions of this
Agreement are intended solely to govern the respective Lien priorities as
between the Senior Secured Parties and the Junior Secured Parties and shall not
impose on the Designated Senior Representative, the other Senior
Representatives, the Senior Secured Parties, the Junior Representatives, the
Junior Secured Parties or any agent or trustee therefor any obligations in
respect of the disposition of Proceeds of any Shared Collateral which would
conflict with prior perfected claims therein in favor of any other Person or any
order or decree of any court or governmental authority or any applicable law.

 

Section 2.06.      Certain Cash Collateral. Notwithstanding anything in this
Agreement or any other Senior Debt Documents or Junior Debt Documents to the
contrary, collateral consisting of cash and cash equivalents pledged to secure
Senior Obligations consisting of reimbursement obligations in respect of Letters
of Credit or otherwise held by the Senior Credit Agreement Agent pursuant to
Section 2.05(j) of the Senior Credit Agreement (or any equivalent successor
provision) shall be applied as specified in such Section of the Senior Credit
Agreement and will not constitute Shared Collateral.

 

Section 2.07.      Refinancings. The Senior Obligations and the Junior
Obligations of any Series may be Refinanced, in whole or in part, in each case,
without notice to, or the consent (except to the extent a consent is otherwise
required to permit the Refinancing transaction under any Senior Debt Document or
any Junior Debt Document, as applicable) of any party hereto, all without
affecting the priorities provided for herein or the other provisions hereof;
provided that the collateral agent of the holders of any such Refinancing
indebtedness shall have executed a Joinder Agreement on behalf of the holders of
such Refinancing indebtedness and such collateral agent and Grantors shall have
complied with Section 8.09 with respect to such Indebtedness.

 



13



 

ARTICLE III

 

Enforcement

 

Section 3.01.      Exercise of Remedies.

 

(a)            So long as the Discharge of Senior Obligations has not occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against the Borrower or any other Grantor, (i) neither any Junior Representative
nor any Junior Secured Party will (x) exercise or seek to exercise any rights or
remedies (including setoff or recoupment) with respect to any Shared Collateral
in respect of any Junior Obligations, or institute any action or proceeding with
respect to such rights or remedies (including any action of foreclosure),
(y) contest, protest or object to any foreclosure proceeding or action brought
with respect to the Shared Collateral or any other Senior Collateral by the
Designated Senior Representative, any other Senior Representative or any Senior
Secured Party in respect of the Senior Obligations, the exercise of any right by
the Designated Senior Representative, any other Senior Representative or any
Senior Secured Party (or any agent or sub-agent on their behalf) in respect of
the Senior Obligations under any lockbox agreement, control agreement, landlord
waiver or bailee’s letter or similar agreement or arrangement to which the
Designated Senior Representative, any other Senior Representative or any Senior
Secured Party either is a party or may have rights as a third party beneficiary,
or any other exercise by any such party of any rights and remedies relating to
the Shared Collateral under the Senior Debt Documents or otherwise in respect of
the Senior Collateral or the Senior Obligations, or (z) object to the
forbearance by the Senior Secured Parties from bringing or pursuing any
foreclosure proceeding or action or any other exercise of any rights or remedies
relating to the Shared Collateral in respect of Senior Obligations and
(ii) except as otherwise provided herein, the Designated Senior Representative,
the other Senior Representatives and the Senior Secured Parties shall have the
exclusive right to enforce rights, exercise remedies (including setoff,
recoupment, and the right to credit bid their debt) and make determinations
regarding the release, disposition or restrictions with respect to the Shared
Collateral without any consultation with or the consent of any Junior
Representative or any Junior Secured Party; provided, however, that (A) in any
Insolvency or Liquidation Proceeding commenced by or against the Borrower or any
other Grantor, any Junior Representative may file a claim, proof of claim, or
statement of interest with respect to the Junior Obligations under its Junior
Debt Facility, (B) any Junior Representative may take any action (not adverse to
the prior Liens on the Shared Collateral securing the Senior Obligations or the
rights of the Designated Senior Representative, the other Senior Representatives
or the Senior Secured Parties to exercise remedies in respect thereof) in order
to create, prove, perfect, preserve or protect (but not enforce) its rights in,
and perfection and priority of its Lien on, the Shared Collateral, (C) to the
extent not otherwise inconsistent with or prohibited by this Agreement, any
Junior Representative and the Junior Secured Parties may exercise their rights
and remedies as unsecured creditors, to the extent provided in Section 5.04,
(D) any Junior Representative may exercise the rights and remedies provided for
in Section 6.03 and may vote on a proposed Plan of Reorganization in any
Insolvency or Liquidation Proceeding of the Borrower or any other Grantor in
accordance with the terms of this Agreement (including Section 6.12), (E) any
Junior Representative and the Junior Secured Parties may file any necessary or
appropriate responsive or defensive pleadings in opposition to any motion,
claim, adversary proceeding or other pleading made by any person objecting to or
otherwise seeking the disallowance of the claims or Liens of the Junior Secured
Parties, including any claims secured by the Junior Collateral, in each case in
accordance with the terms of this Agreement and (F) from and after the Junior
Enforcement Date, the Designated Junior Representative or any person authorized
by it may exercise or seek to exercise any rights or remedies with respect to
any Shared Collateral in respect of any Junior Obligations, or institute any
action or proceeding with respect to such rights or remedies (including any
action of foreclosure), in each case of clauses (A) through (F) above, to the
extent such action is not inconsistent with, or could not result in a resolution
inconsistent with, the terms of this Agreement. In exercising rights and
remedies with respect to the Senior Collateral, the Designated Senior
Representative, the other Senior Representatives and the Senior Secured Parties
may enforce the provisions of the Senior Debt Documents and exercise remedies
thereunder, all in such order and in such manner as they may determine in the
exercise of their sole discretion. Such exercise and enforcement shall include
the rights of an agent appointed by them to sell or otherwise dispose of Shared
Collateral upon foreclosure, to incur expenses in connection with such sale or
disposition and to exercise all the rights and remedies of a secured lender
under the Uniform Commercial Code of any applicable jurisdiction and of a
secured creditor under Bankruptcy Laws of any applicable jurisdiction.

 



14



 

(b)            So long as the Discharge of Senior Obligations has not occurred,
each Junior Representative, on behalf of itself and each Junior Secured Party
under its Junior Debt Facility, agrees that it will not take or receive any
Shared Collateral or any Proceeds of Shared Collateral in connection with the
exercise of any right or remedy (including setoff or recoupment) with respect to
any Shared Collateral in respect of Junior Obligations. Without limiting the
generality of the foregoing, unless and until the Discharge of Senior
Obligations has occurred, except as expressly provided in the proviso in
Section 3.01(a) and in Article VI, the sole right of the Junior Representatives
and the Junior Secured Parties with respect to the Shared Collateral is to hold
a Lien on the Shared Collateral in respect of Junior Obligations pursuant to the
Junior Debt Documents for the period and to the extent granted therein and to
receive a share of the Proceeds thereof, if any, after the Discharge of Senior
Obligations has occurred.

 

(c)            Subject to the proviso in Section 3.01(a), (i) each Junior
Representative, for itself and on behalf of each Junior Secured Party under its
Junior Debt Facility, agrees that neither such Junior Representative nor any
such Junior Secured Party will take any action that would hinder or delay any
exercise of remedies undertaken by the Designated Senior Representative, any
other Senior Representative or any Senior Secured Party with respect to the
Shared Collateral under the Senior Debt Documents, including any sale, lease,
exchange, transfer or other disposition of the Shared Collateral, whether by
foreclosure or otherwise, and (ii) each Junior Representative, for itself and on
behalf of each Junior Secured Party under its Junior Debt Facility, hereby
waives any and all rights it or any such Junior Secured Party may have as a
junior lien creditor or otherwise to object to the manner in which the
Designated Senior Representative, the other Senior Representatives or the Senior
Secured Parties seek to enforce or collect the Senior Obligations or the Liens
granted on any of the Senior Collateral, regardless of whether any action or
failure to act by or on behalf of the Designated Senior Representative, any
other Senior Representative or any other Senior Secured Party is adverse to the
interests of the Junior Secured Parties.

 

(d)            Each Junior Representative hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any Junior Debt Document shall
be deemed to restrict in any way the rights and remedies of the Designated
Senior Representative, the other Senior Representatives or the Senior Secured
Parties with respect to the Senior Collateral as set forth in this Agreement and
the Senior Debt Documents.

 

(e)            Subject to the proviso in Section 3.01(a), until the Discharge of
Senior Obligations, the Designated Senior Representative or any Person
authorized by it shall have the exclusive right to exercise any right or remedy
with respect to the Shared Collateral and shall have the exclusive right to
determine and direct the time, method and place for exercising such right or
remedy or conducting any proceeding with respect thereto. Following the
Discharge of Senior Obligations, the Designated Junior Representative or any
Person authorized by it shall have the exclusive right to exercise any right or
remedy with respect to the Collateral and shall have the exclusive right to
direct the time, method and place of exercising or conducting any proceeding for
the exercise of any right or remedy available to the Junior Secured Parties with
respect to the Collateral, or of exercising or directing the exercise of any
trust or power conferred on the Junior Representatives, or for the taking of any
other action authorized by the Junior Collateral Documents; provided, however,
that nothing in this Section shall impair the right of any Junior Representative
or other agent or trustee acting on behalf of the Junior Secured Parties to take
such actions with respect to the Collateral after the Discharge of Senior
Obligations as may be otherwise required or authorized pursuant to any
intercreditor agreement governing the Junior Secured Parties or the Junior
Obligations.

 



15



 

Section 3.02.      Cooperation. Subject to the proviso in Section 3.01(a), each
Junior Representative, on behalf of itself and each Junior Secured Party under
its Junior Debt Facility, agrees that, unless and until the Discharge of Senior
Obligations has occurred, it will not commence, or join with any Person (other
than the Senior Secured Parties and the Designated Senior Representative upon
the request thereof) in commencing, any enforcement, collection, execution, levy
or foreclosure action or proceeding with respect to any Lien held by it in the
Shared Collateral under any of the Junior Debt Documents or otherwise in respect
of the Junior Obligations.

 

Section 3.03.      Actions upon Breach. Should any Junior Representative or any
Junior Secured Party, contrary to this Agreement, in any way take, attempt to
take or threaten to take any action with respect to the Shared Collateral
(including any attempt to realize upon or enforce any remedy with respect to
this Agreement) or fail to take any action required by this Agreement, the
Designated Senior Representative or any other Senior Representative or other
Senior Secured Party (in its or their own name or in the name of the Borrower or
any other Grantor) or the Borrower may obtain relief against such Junior
Representative or such Junior Secured Party by injunction, specific performance
or other appropriate equitable relief. Each Junior Representative, on behalf of
itself and each Junior Secured Party under its Junior Debt Facility, hereby
(a) agrees that the Senior Secured Parties’ damages from the actions of the
Junior Representatives or any Junior Secured Party may at that time be difficult
to ascertain and may be irreparable and waives any defense that the Borrower,
any other Grantor or the Senior Secured Parties cannot demonstrate damage or be
made whole by the awarding of damages and (b) irrevocably waives any defense
based on the adequacy of a remedy at law and any other defense that might be
asserted to bar the remedy of specific performance in any action that may be
brought by the Designated Senior Representative, any other Senior Representative
or any Senior Secured Party.

 

ARTICLE IV

 

Payments

 

Section 4.01.      Application of Proceeds. After an event of default under any
Senior Debt Document has occurred and until such event of default is cured or
waived, so long as the Discharge of Senior Obligations has not occurred, the
Shared Collateral, Proceeds thereof or distributions received on account of the
Secured Obligations received in connection with the sale or other disposition
of, or collection on, such Shared Collateral upon the exercise of remedies or
(except as otherwise provided in Article VI) in any Insolvency or Liquidation
Proceeding or otherwise shall be applied by the Designated Senior Representative
to the Senior Obligations in such order as specified in the First Lien
Intercreditor Agreement and the relevant Senior Debt Documents until the
Discharge of Senior Obligations has occurred. Upon the Discharge of Senior
Obligations, the Designated Senior Representative shall deliver promptly to the
Designated Junior Representative any Shared Collateral or Proceeds thereof held
by it in the same form as received, with any necessary endorsements, or as a
court of competent jurisdiction may otherwise direct, to be applied by the
Designated Junior Representative to the Junior Obligations in such order as
specified in the relevant Junior Debt Documents.

 

Section 4.02.      Payments Over. Any Shared Collateral, Proceeds thereof or
distributions received on account of the Secured Obligations received by any
Junior Representative or any Junior Secured Party in connection with the
exercise of any right or remedy (including setoff or recoupment) or otherwise
relating to the Shared Collateral in contravention of this Agreement or (except
as otherwise provided in Article VI) in any Insolvency or Liquidation Proceeding
shall be segregated and held in trust for the benefit of and forthwith paid over
to the Designated Senior Representative for the benefit of the Senior Secured
Parties in the same form as received, with any necessary endorsements, or as a
court of competent jurisdiction may otherwise direct. The Designated Senior
Representative is hereby authorized to make any such endorsements as agent for
each of the Junior Representatives or any such Junior Secured Party. This
authorization is coupled with an interest and is irrevocable.

 



16



 

ARTICLE V

 

Other Agreements

 

Section 5.01.      Releases.

 

(a)            Each Junior Representative, for itself and on behalf of each
Junior Secured Party under its Junior Debt Facility, agrees that, in the event
of a sale, transfer or other disposition of any specified item of Shared
Collateral (including all or substantially all of the equity interests of any
subsidiary of the Borrower) (i) in connection with the exercise of remedies in
respect of Shared Collateral by a Senior Representative or (ii) if not in
connection with the exercise of remedies in respect of Shared Collateral by a
Senior Representative, so long as such sale, transfer or other disposition is
permitted by the terms of the Junior Debt Documents and the Senior Debt
Documents, the Liens granted to the Junior Representatives and the Junior
Secured Parties upon such Shared Collateral (but such Liens shall not be deemed
to be so released on the Proceeds thereof that were not applied to the payment
of Senior Obligations) to secure Junior Obligations shall terminate and be
released, automatically and without any further action, concurrently with or to
the same extent as the termination and release of all Liens granted upon such
Shared Collateral to secure Senior Obligations. Upon delivery to a Junior
Representative of an Officer’s Certificate stating that any such termination and
release of Liens securing the Senior Obligations has become effective (or shall
become effective concurrently with such termination and release of the Liens
granted to the Junior Secured Parties and the Junior Representatives) and any
necessary or proper instruments of termination or release prepared by the
Borrower or any other Grantor, such Junior Representative will promptly execute,
deliver or acknowledge, at the Borrower’s or the other Grantor’s sole cost and
expense, such instruments to evidence such termination and release of the Liens.
Nothing in this Section 5.01(a) will be deemed to affect any agreement of a
Junior Representative, for itself and on behalf of the Junior Secured Parties
under its Junior Debt Facility, to release the Liens on the Junior Collateral as
set forth in the relevant Junior Debt Documents.

 

(b)            Each Junior Representative, for itself and on behalf of each
Junior Secured Party under its Junior Debt Facility, hereby irrevocably
constitutes and appoints each Senior Representative and any officer or agent of
each Senior Representative, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Junior Representative or such Junior Secured Party or in such
Senior Representative’s own name, from time to time in such Senior
Representative’s discretion, for the purpose of carrying out the terms of
Section 5.01(a), to take any and all appropriate action and to execute any and
all documents and instruments that may be necessary or desirable to accomplish
the purposes of Section 5.01(a), including any termination statements,
endorsements or other instruments of transfer or release.

 

(c)            Unless and until the Discharge of Senior Obligations has
occurred, each Junior Representative, for itself and on behalf of each Junior
Secured Party under its Junior Debt Facility, hereby consents to the
application, whether prior to or after an event of default under any Senior Debt
Document of proceeds of Shared Collateral to the repayment of Senior Obligations
pursuant to the Senior Debt Documents; provided that nothing in this
Section 5.01(c) shall be construed to prevent or impair the rights of the Junior
Representatives or the Junior Secured Parties to receive proceeds in connection
with the Junior Obligations not otherwise in contravention of this Agreement.

 

(d)            Notwithstanding anything to the contrary in any Junior Collateral
Document, in the event the terms of a Senior Collateral Document and a Junior
Collateral Document each require any Grantor to (i) make payment in respect of
any item of Shared Collateral, (ii) deliver or afford control over any item of
Shared Collateral to, or deposit any item of Shared Collateral with,
(iii) register ownership of any item of Shared Collateral in the name of or make
an assignment of ownership of any Shared Collateral or the rights thereunder to,
(iv) cause any securities intermediary, commodity intermediary or other Person
acting in a similar capacity to agree to comply, in respect of any item of
Shared Collateral, with instructions or orders from, or to treat, in respect of
any item of Shared Collateral, as the entitlement holder, (v) hold any item of
Shared Collateral in trust for (to the extent such item of Shared Collateral
cannot be held in trust for multiple parties under applicable law), (vi) obtain
the agreement of a bailee or other third party to hold any item of Shared
Collateral for the benefit of or subject to the control of or, in respect of any
item of Shared Collateral, to follow the instructions of or (vii) obtain the
agreement of a landlord with respect to access to leased premises where any item
of Shared Collateral is located or waivers or subordination of rights with
respect to any item of Shared Collateral in favor of, in any case, both any
Designated Senior Representative and any Junior Representative or Junior Secured
Party, such Grantor may, until the applicable Discharge of Senior Obligations
has occurred, comply with such requirement under the Junior Collateral Document
as it relates to such Shared Collateral by taking any of the actions set forth
above only with respect to, or in favor of, the Designated Senior
Representative.

 



17



 

Section 5.02.     Insurance and Condemnation Awards. Unless and until the
Discharge of Senior Obligations has occurred, the Designated Senior
Representative and the Senior Secured Parties shall have the sole and exclusive
right, subject to the rights of the Grantors under the Senior Debt Documents,
(a) to adjust settlement for any insurance policy covering the Shared Collateral
in the event of any loss thereunder and (b) to approve any award granted in any
condemnation or similar proceeding affecting the Shared Collateral. Unless and
until the Discharge of Senior Obligations has occurred, all proceeds of any such
policy and any such award, if in respect of the Shared Collateral, shall be paid
(i) first, prior to the occurrence of the Discharge of Senior Obligations, to
the Designated Senior Representative for the benefit of Senior Secured Parties
pursuant to the terms of the Senior Debt Documents, (ii) second, after the
occurrence of the Discharge of Senior Obligations, to the Designated Junior
Representative for the benefit of the Junior Secured Parties pursuant to the
terms of the applicable Junior Debt Documents and (iii) third, if no Senior
Obligations or Junior Obligations are outstanding, to the owner of the subject
property, such other Person as may be entitled thereto or as a court of
competent jurisdiction may otherwise direct. If any Junior Representative or any
Junior Secured Party shall, at any time, receive any proceeds of any such
insurance policy or any such award in contravention of this Agreement, it shall
pay such proceeds over to the Designated Senior Representative in accordance
with the terms of Section 4.02.

 

Section 5.03.      Amendments to Junior Collateral Documents.

 

(a)            Without the prior written consent of the Designated Senior
Representative, no Junior Collateral Document may be amended, supplemented or
otherwise modified or entered into to the extent such amendment, supplement or
modification, or the terms of any new Junior Collateral Document, would be
prohibited by or inconsistent with any of the terms of this Agreement. The
Borrower agrees to deliver to the Designated Senior Representative copies of
(i) any amendments, supplements or other modifications to the Junior Collateral
Documents and (ii) any new Junior Collateral Documents promptly after
effectiveness thereof. Each Junior Representative, for itself and on behalf of
each Junior Secured Party under its Junior Debt Facility, agrees that each
Junior Collateral Document under its Junior Debt Facility shall include the
following language (or language to similar effect reasonably approved by the
Designated Senior Representative):

 



18



 

“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the Junior Representative pursuant to this Agreement are
expressly subject and subordinate to the liens and security interests granted in
favor of the Senior Secured Parties (as defined in the Intercreditor Agreement
referred to below), including liens and security interests granted to
(A) Citicorp North America, Inc., as collateral agent, pursuant to or in
connection with the Credit Agreement, dated as of April 30, 2013 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time), among AMC Entertainment Holdings, Inc. (the “Company”), the lenders party
thereto, the other parties thereto and Citicorp North America, Inc., as
administrative agent and collateral agent, (B) U.S. Bank National Association,
as collateral agent, pursuant to or in connection that certain Amended and
Restated Indenture, dated as of July 31, 2020 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time), among the
Company, the other guarantors party thereto, U.S. Bank National Association, as
trustee and collateral agent, and the other parties thereto, (C) U.S. Bank
National Association, as collateral agent, pursuant to or in connection with
that certain Indenture, dated as of July 31, 2020 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time), among the
Company, the other guarantors party thereto, U.S. Bank National Association, as
trustee and collateral agent, and the other parties thereto, (D) U.S. Bank
National Association, as collateral agent, pursuant to or in connection with
that certain Indenture, dated as of April 24, 2020 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time),
among the Company, the other guarantors party thereto, U.S. Bank National
Association, as trustee and collateral agent, and the other parties thereto,
(E) GLAS Trust Company LLC, as collateral agent, pursuant to or in connection
with that certain Indenture, dated as of July 31, 2020 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time),
among the Company, the other guarantors party thereto, GLAS Trust Company LLC,
as trustee and collateral agent, and the other parties thereto, and (F) [INSERT
NAME], as [INSERT CAPACITY], pursuant to or in connection with the [Additional
Senior Debt Document] (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time), among [__________] and the other
parties thereto, and (ii) the exercise of any right or remedy by the Junior
Representative hereunder is subject to the limitations and provisions of the
First Lien/Second Lien Intercreditor Agreement, dated as of July 31, 2020 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Intercreditor Agreement”), among Citicorp North
America, Inc., as Senior Credit Agreement Agent, U.S. Bank National Association,
as 2025 Senior Notes Agent, GLAS Trust Company LLC, as 2026 Senior Notes Agent,
U.S. Bank National Association, as 2026 Additional Senior Notes Agent, U.S. Bank
National Association, as Senior Convertible Notes Agent, GLAS Trust Company LLC,
as Junior Notes Agent, the other agents and representatives party thereto, the
Company and the other parties thereto. In the event of any conflict between the
terms of the Intercreditor Agreement and the terms of this Agreement, the terms
of the Intercreditor Agreement shall govern.”

 

(b)            In the event that any Senior Representative enters into any
amendment, waiver or consent in respect of any of the Senior Collateral
Documents for the purpose of adding to or deleting from, or waiving or
consenting to any departures from any provisions of, any Senior Collateral
Document or changing in any manner the rights of the Designated Senior
Representative, the Senior Secured Parties, the Borrower or any other Grantor
thereunder (including the release of any Liens in Senior Collateral), then such
amendment, waiver or consent shall apply automatically to any comparable
provision of the comparable Junior Collateral Documents without the consent of
any Junior Representative or any Junior Secured Party and without any action by
any Junior Representative, the Borrower or any other Grantor; provided, however,
that (A) no such amendment, waiver or consent shall have the effect of
(i) removing assets subject to the Lien of the Junior Collateral Documents,
except to the extent that a release of such Lien is permitted by Section 5.01
and provided that there is a corresponding release of the Lien securing the
Senior Obligations, (ii) imposing duties that are adverse on any Junior
Representative without its consent or (iii) altering the terms of the Junior
Debt Documents to permit other Liens on the Collateral not permitted under the
terms of the Junior Debt Documents as in effect on the date hereof or Article VI
and (B) written notice of such amendment, waiver or consent shall have been
given to each Junior Representative within 10 Business Days after the
effectiveness of such amendment, waiver or consent.

 

(c)            The Senior Debt Documents may be amended, restated, supplemented
or otherwise modified in accordance with their terms without the consent of any
Junior Secured Party; provided, however, that, without the consent of the Junior
Representatives, no such amendment, restatement, supplement, modification or
refinancing (or successive amendments, restatements, supplements, modifications
or refinancings) shall contravene any provision of this Agreement. The Junior
Debt Documents may be amended, restated, supplemented or otherwise modified in
accordance with their terms without the consent of any Senior Secured Party;
provided, however, that, without the consent of the Senior Representatives, no
such amendment, restatement, supplement, modification or refinancing (or
successive amendments, restatements, supplements, modifications or refinancings)
shall contravene any provision of this Agreement.

 



19



 

Section 5.04.      Rights as Unsecured Creditors. The Junior Representatives and
the Junior Secured Parties may exercise rights and remedies as unsecured
creditors against the Borrower and any other Grantor in accordance with the
terms of the Junior Debt Documents and applicable law so long as such rights and
remedies do not violate and are not otherwise inconsistent with any provision of
this Agreement. Nothing in this Agreement shall prohibit the receipt by any
Junior Representative or any Junior Secured Party of the required payments of
principal, premium, interest, fees and other amounts due under the Junior Debt
Documents so long as such receipt is not the direct or indirect result of the
exercise by a Junior Representative or any Junior Secured Party of rights or
remedies as a creditor in respect of Shared Collateral. In the event any Junior
Representative or any Junior Secured Party becomes a judgment lien creditor in
respect of Shared Collateral as a result of its enforcement of its rights as an
unsecured creditor in respect of Junior Obligations, such judgment lien shall be
subordinated to the Liens securing Senior Obligations on the same basis as the
other Liens securing the Junior Obligations are so subordinated to such Liens
securing Senior Obligations under this Agreement. Nothing in this Agreement
shall impair or otherwise adversely affect any rights or remedies the Designated
Senior Representative, the other Senior Representatives or the Senior Secured
Parties may have with respect to the Senior Collateral.

 

 

Section 5.05.      Gratuitous Bailee for Perfection.

 

(a)            Each Senior Representative acknowledges and agrees that if it
shall at any time hold a Lien securing any Senior Obligations on any Shared
Collateral that can be perfected by the possession or control of such Shared
Collateral or of any account in which such Shared Collateral is held, and if
such Shared Collateral or any such account is in fact in the possession or under
the control of such Senior Representative, or of agents or bailees of such
Senior Representative (such Shared Collateral being referred to herein as
the “Pledged or Controlled Collateral”), or if it shall any time obtain any
landlord waiver or bailee’s letter or any similar agreement or arrangement
granting it rights or access to Shared Collateral, such Senior Representative
shall also hold such Pledged or Controlled Collateral, or take such actions with
respect to such landlord waiver, bailee’s letter or similar agreement or
arrangement, as sub- agent or gratuitous bailee for the relevant Junior
Representatives, in each case solely for the purpose of perfecting the Liens
granted under the relevant Junior Collateral Documents and subject to the terms
and conditions of this Section 5.05.

 

(b)            In the event that the Senior Credit Agreement Agent (or its
agents or bailees) has Lien filings against Intellectual Property that is part
of the Shared Collateral that are necessary for the perfection of Liens in such
Shared Collateral, the Senior Credit Agreement Agent agrees to hold such Liens
as sub-agent and gratuitous bailee for the relevant Junior Representatives and
any assignee thereof, solely for the purpose of perfecting the security interest
granted in such Liens pursuant to the relevant Junior Collateral Documents,
subject to the terms and conditions of this Section 5.05.

 

(c)            Except as otherwise specifically provided herein, until the
Discharge of Senior Obligations has occurred, each Senior Representative shall
be entitled to deal with the Pledged or Controlled Collateral in accordance with
the terms of the Senior Debt Documents as if the Liens under the Junior
Collateral Documents did not exist. The rights of the Junior Representatives and
the Junior Secured Parties with respect to the Pledged or Controlled Collateral
shall at all times be subject to the terms of this Agreement.

 

(d)            No Senior Representative shall have any obligation whatsoever to
the Junior Representatives or any Junior Secured Party to assure that any of the
Pledged or Controlled Collateral is genuine or owned by the Grantors or to
protect or preserve rights or benefits of any Person or any rights pertaining to
the Shared Collateral, except as expressly set forth in this Section 5.05. The
duties or responsibilities of each Senior Representative under this Section 5.05
shall be limited solely to holding or controlling the Shared Collateral and the
related Liens referred to in paragraphs (a) and (b) of this Section 5.05 as
sub-agent and gratuitous bailee for the relevant Junior Representative for
purposes of perfecting the Lien held by such Junior Representative.

 

(e)            No Senior Representative shall have by reason of the Junior
Collateral Documents or this Agreement, or any other document, a fiduciary
relationship in respect of any Junior Representative or any Junior Secured
Party, and each Junior Representative, for itself and on behalf of each Junior
Secured Party under its Junior Debt Facility, hereby waives and releases each
Senior Representative from all claims and liabilities arising pursuant to such
Senior Representative’s role under this Section 5.05 as sub-agent and gratuitous
bailee with respect to the Shared Collateral.

 



20



 

(f)            Upon the Discharge of Senior Obligations, each Senior
Representative shall, at the Grantors’ sole cost and expense, (i) (A) deliver to
the Designated Junior Representative, to the extent that it is legally permitted
to do so, all Shared Collateral, including all proceeds thereof, held or
controlled by such Senior Representative or any of its agents or bailees,
including the transfer of possession and control, as applicable, of the Pledged
or Controlled Collateral, together with any necessary endorsements and notices
to depositary banks, securities intermediaries and commodities intermediaries,
and assign its rights under any landlord waiver or bailee’s letter or any
similar agreement or arrangement granting it rights or access to Shared
Collateral, or (B) direct and deliver such Shared Collateral as a court of
competent jurisdiction may otherwise direct, (ii) notify any applicable
insurance carrier that it is no longer entitled to be a loss payee or additional
insured under the insurance policies of any Grantor issued by such insurance
carrier and (iii) notify any governmental authority involved in any condemnation
or similar proceeding involving any Grantor that the Designated Junior
Representative is entitled to approve any awards granted in such proceeding. The
Borrower and the other Grantors shall take such further action as is required to
effectuate the transfer contemplated hereby and shall indemnify each Senior
Representative for loss or damage suffered by such Senior Representative as a
result of such transfer, except for loss or damage suffered by such Senior
Representative as a result of its own willful misconduct, gross negligence or
bad faith. No Senior Representative has any obligation to follow instructions
from the Designated Junior Representative in contravention of this Agreement.

 

(g)            Neither the Designated Senior Representative nor any of the other
Senior Representatives or Senior Secured Parties shall be required to marshal
any present or future collateral security for any obligations of the Borrower or
any other Grantor to the Designated Senior Representative, any other Senior
Representative or any Senior Secured Party under the Senior Debt Documents or
any assurance of payment in respect thereof, or to resort to such collateral
security or other assurances of payment in any particular order, and all of
their rights in respect of such collateral security or any assurance of payment
in respect thereof shall be cumulative and in addition to all other rights,
however existing or arising.

 

Section 5.06.      When Discharge of Senior Obligations Deemed to Not Have
Occurred. If, at any time substantially concurrently with or after the Discharge
of Senior Obligations has occurred, the Borrower or any other Grantor incurs any
Senior Obligations (other than in respect of the payment of indemnities
surviving the Discharge of Senior Obligations), then the Discharge of Senior
Obligations shall automatically be deemed not to have occurred for all purposes
of this Agreement (other than with respect to any actions taken prior to the
date of such designation as a result of the occurrence of such first Discharge
of Senior Obligations) and the applicable agreement governing such Senior
Obligations shall automatically be treated as a Senior Debt Document for all
purposes of this Agreement, including for purposes of the Lien priorities and
rights in respect of Shared Collateral set forth herein and the granting by the
Designated Senior Representative of amendments, waivers and consents hereunder
and the agent, representative or trustee for the holders of such Senior
Obligations shall be a Senior Representative for all purposes of this Agreement.
Upon receipt of notice of such incurrence (including the identity of the new
Designated Senior Representative), each Junior Representatives (including the
Designated Junior Representative) shall promptly (a) enter into such documents
and agreements (at the expense of the Borrower), including amendments or
supplements to this Agreement, as the Borrower or such new Senior Representative
shall reasonably request in writing in order to provide the new Senior
Representative the rights of a Senior Representative contemplated hereby,
(b) deliver to the Designated Senior Representative, to the extent that it is
legally permitted to do so, all Shared Collateral, including all proceeds
thereof, held or controlled by such Junior Representative or any of its agents
or bailees, including the transfer of possession and control, as applicable, of
the Pledged or Controlled Collateral, together with any necessary endorsements
and notices to depositary banks, securities intermediaries and commodities
intermediaries, and assign its rights under any landlord waiver or bailee’s
letter or any similar agreement or arrangement granting it rights or access to
Shared Collateral, (c) notify any applicable insurance carrier that it is no
longer entitled to be a loss payee or additional insured under the insurance
policies of any Grantor issued by such insurance carrier and (d) notify any
governmental authority involved in any condemnation or similar proceeding
involving a Grantor that the new Designated Senior Representative is entitled to
approve any awards granted in such proceeding

 



21



 

Section 5.07.      Purchase Right. Without prejudice to the enforcement of the
Senior Secured Parties’ remedies in accordance with the Senior Debt Documents
and this Agreement, the Senior Secured Parties agree that following (a) the
acceleration of the Senior Obligations in accordance with the terms of the
Senior Debt Documents or (b) the commencement of an Insolvency or Liquidation
Proceeding by any Grantor (each, a “Purchase Event”), within thirty (30) days of
the Purchase Event, one or more of the Junior Secured Parties may request, and
the Senior Secured Parties hereby offer the Junior Secured Parties, the option
to purchase all, but not less than all, of the aggregate amount of Senior
Obligations outstanding at the time of purchase at par, plus any premium that
would be applicable upon prepayment of the Senior Obligations and accrued and
unpaid interest, fees, and expenses without warranty or representation or
recourse (except for representations and warranties required to be made by
assigning lenders pursuant to the Assignment and Assumption (as such term is
defined in the Senior Credit Agreement)). If such purchase right is timely
exercised, the parties shall endeavor to close promptly thereafter but in any
event within ten (10) Business Days of the request. If one or more of the Junior
Secured Parties timely exercises such purchase right, it shall be exercised
pursuant to documentation mutually acceptable to each of the Senior
Representatives and the Junior Representatives. If none of the Junior Secured
Parties timely exercises such purchase right, the Senior Secured Parties shall
have no further obligations pursuant to this Section 5.07 for such Purchase
Event and may take any further actions in their sole discretion in accordance
with the Senior Debt Documents and this Agreement.

 

ARTICLE VI

 

Insolvency or Liquidation Proceedings

 

Section 6.01.      Financing and Sale Issues. Until the Discharge of Senior
Obligations has occurred, if the Borrower or any other Grantor shall be subject
to any Insolvency or Liquidation Proceeding and the Designated Senior
Representative, any other Senior Representative or any Senior Secured Party
shall desire to consent (or not object) to, as applicable, the sale, use or
lease of cash or other collateral or to consent (or not object) to the
Borrower’s or any other Grantor’s obtaining financing under Section 363 or
Section 364 of the Bankruptcy Code or any similar provision of any other
Bankruptcy Law to be secured by the Senior Collateral (“DIP Financing”), then
each Junior Representative, for itself and on behalf of each Junior Secured
Party under its Junior Debt Facility, agrees that it will (as applicable) raise
no objection to and will not otherwise contest such use of such cash or other
collateral or such DIP Financing and, except to the extent permitted by the
proviso in Section 3.01(a)(ii) and Section 6.03, will not request adequate
protection or any other relief in connection therewith and, to the extent the
Liens securing the Senior Obligations under the Senior Credit Agreement or, if
no Senior Credit Agreement then exists, under the other Senior Debt Documents
are subordinated to or pari passu with such DIP Financing, will subordinate (and
will be deemed hereunder to have subordinated) its Liens in the Shared
Collateral to (x) such DIP Financing (and all obligations relating thereto) on
the same basis as the Liens securing the Junior Obligations are so subordinated
to Liens securing Senior Obligations under this Agreement, (y) any adequate
protection Liens provided to the Senior Secured Parties, and (z) to any
“carve-out” for professional and United States Trustee fees agreed to by the
Designated Senior Representative, and the Designated Junior Representative, for
itself and on behalf of each Junior Secured Party under its Junior Debt
Facility, agrees that notice received two Business Days prior to the entry of an
order approving such usage of cash or other collateral or approving such DIP
Financing shall be adequate notice. Until the Discharge of Senior Obligations
has occurred, each Junior Representative, for itself and on behalf of each
Junior Secured Party under its Junior Debt Facility, further agrees that it will
(as applicable) raise no objection to and will not otherwise contest (a) any
motion for relief from the automatic stay or from any injunction against
foreclosure or enforcement in respect of Senior Obligations with respect to the
Senior Collateral made by Designated Senior Representative, any other Senior
Representative or any other Senior Secured Party, (b) any lawful exercise by any
Senior Secured Party of the right to credit bid Senior Obligations at any sale
in foreclosure of Senior Collateral (including, without limitation, pursuant to
Section 363(k) of the Bankruptcy Code or any similar provision under any other
applicable Bankruptcy Law) or to exercise any rights under Section 1111(b) of
the Bankruptcy Code or any similar provision of any other Bankruptcy Law with
respect to the Senior Collateral, (c) any other request for judicial relief made
in any court by any Senior Secured Party relating to the lawful enforcement of
any Lien on Senior Collateral or (d) any order relating to a sale or other
disposition of any or all of the Senior Collateral for which the Designated
Senior Representative has consented that provides, to the extent such sale or
other disposition is to be free and clear of Liens, that the Liens securing the
Senior Obligations and the Junior Obligations will attach to the proceeds of the
sale on the same basis of priority as the Liens on the Shared Collateral
securing the Senior Obligations rank to the Liens on the Shared Collateral
securing the Junior Obligations pursuant to this Agreement; provided that the
Junior Secured Parties may assert any objection to the proposed bidding or
related procedures to be utilized in connection with any sale or disposition
that could be asserted by an unsecured creditor in any Insolvency or Liquidation
Proceeding; without limiting the foregoing, each Junior Representative, for
itself and on behalf of each Junior Secured Party under its Junior Debt
Facility, agrees that it may not raise any objections based on rights afforded
by Section 363(e) or Section 363(f) of the Bankruptcy Code or any similar
provision of any other Bankruptcy Law. In addition, the Junior Secured Parties
are not deemed to have waived any rights to credit bid on the Shared Collateral
in any such sale or disposition in accordance with Section 363(k) of the
Bankruptcy Code (or any similar provision under any other applicable Bankruptcy
Law), so long as any such credit bid provides for the payment in full in cash of
the Senior Obligations.

 



22



 

Section 6.02.      Relief from the Automatic Stay. Until the Discharge of Senior
Obligations has occurred, each Junior Representative, for itself and on behalf
of each Junior Secured Party under its Junior Debt Facility, agrees that none of
them shall seek relief from the automatic stay or any other stay in any
Insolvency or Liquidation Proceeding or take any action in derogation thereof,
in each case in respect of any Shared Collateral, without the prior written
consent of the Designated Senior Representative.

 

Section 6.03.      Adequate Protection. Each Junior Representative, for itself
and on behalf of each Junior Secured Party under its Junior Debt Facility,
agrees that none of them shall object, contest or support any other Person
objecting to or contesting (a) any request by the Designated Senior
Representative, the other Senior Representatives or the Senior Secured Parties
for adequate protection in any form, (b) any objection by the Designated Senior
Representative, the other Senior Representatives or the Senior Secured Parties
to any motion, relief, action or proceeding based on the Designated Senior
Representative’s or any other Senior Representative’s or Senior Secured Party’s
claiming a lack of adequate protection or (c) the allowance and/or payment of
interest, fees, expenses or other amounts of the Designated Senior
Representative, any other Senior Representative or any other Senior Secured
Party as adequate protection or otherwise under Section 506(b) or 506(c) of the
Bankruptcy Code or any similar provision of any other Bankruptcy Law.
Notwithstanding anything contained in this Section 6.03 or in Section 6.01, in
any Insolvency or Liquidation Proceeding, (i) if the Senior Secured Parties (or
any subset thereof) are granted adequate protection in the form of a Lien on
additional or replacement collateral and/or a superpriority administrative
expense claim in connection with any DIP Financing or use of cash collateral
under Section 363 or 364 of the Bankruptcy Code or any similar provision of any
other Bankruptcy Law, then each Junior Representative, for itself and on behalf
of each Junior Secured Party under its Junior Debt Facility, may seek or request
adequate protection in the form of (as applicable) a Lien on such additional or
replacement collateral and/or a superpriority administrative expense claim,
which Lien and/or superpriority administrative expense claim (as applicable) is
subordinated to the Liens securing and providing adequate protection for, and
claims with respect to, the Senior Obligations and such DIP Financing (and all
obligations relating thereto) on the same basis as the other Liens securing and
claims with respect to the Junior Obligations are so subordinated to the Liens
securing and claims with respect to the Senior Obligations under this Agreement
and (ii) in the event any Junior Representatives, for themselves and on behalf
of the Junior Secured Parties under their Junior Debt Facilities, seek or
request adequate protection and such adequate protection is granted in the form
of (as applicable) a Lien on additional or replacement collateral and/or a
superpriority administrative expense claim, then such Junior Representatives,
for themselves and on behalf of each Junior Secured Party under their Junior
Debt Facilities, agree that the Senior Representatives shall also be granted (as
applicable) a senior Lien on such additional or replacement collateral as
security and adequate protection for the Senior Obligations and/or a senior
superpriority administrative expense claim, and that any Lien on such additional
or replacement collateral securing or providing adequate protection for the
Junior Obligations and/or superpriority administrative expense claim shall be
subordinated to the Liens on such collateral securing and claims with respect to
the Senior Obligations and any such DIP Financing (and all obligations relating
thereto) and any other Liens and claims granted to the Senior Secured Parties as
adequate protection on the same basis as the other Liens securing and claims
with respect to the Junior Obligations are so subordinated to such Liens
securing and claims with respect to Senior Obligations under this Agreement.
Without limiting the generality of the foregoing, to the extent that the Senior
Secured Parties are granted adequate protection in the form of payments in the
amount of current post-petition fees and expenses, and/or other cash payments,
then the Junior Representatives, for themselves and on behalf of the Junior
Secured Parties under their Junior Debt Facilities, shall not be prohibited from
seeking adequate protection in the form of payments in the amount of current
post-petition incurred fees and expenses, and/or other cash payments (as
applicable), subject to the right of the Senior Secured Parties to object to the
reasonableness of the amounts of fees and expenses or other cash payments so
sought by the Junior Secured Parties.

 



23



 

 

Section 6.04.     Preference Issues. If any Senior Secured Party is required in
any Insolvency or Liquidation Proceeding or otherwise to disgorge, turn over or
otherwise pay any amount to the estate of the Borrower or any other Grantor (or
any trustee, receiver or similar Person therefor), because the payment of such
amount was declared to be or avoided as fraudulent or preferential in any
respect or for any other reason, any amount (a “Recovery”), whether received as
proceeds of security, enforcement of any right of setoff, recoupment or
otherwise, then the Senior Obligations shall be reinstated to the extent of such
Recovery and deemed to be outstanding as if such payment had not occurred and
the Senior Secured Parties shall still be entitled to a future Discharge of
Senior Obligations with respect to all such recovered amounts. If this Agreement
shall have been terminated prior to such Recovery, this Agreement shall be
reinstated in full force and effect, and such prior termination shall not
diminish, release, discharge, impair or otherwise affect the obligations of the
parties hereto. Each Junior Representative, for itself and on behalf of each
Junior Secured Party under its Junior Debt Facility, hereby agrees that none of
them shall be entitled to benefit from any avoidance action affecting or
otherwise relating to any distribution or allocation made in accordance with
this Agreement, whether by preference or otherwise, it being understood and
agreed that the benefit of such avoidance action otherwise allocable to them
shall instead be allocated and turned over for application in accordance with
the priorities set forth in this Agreement.

 

Section 6.05.     Separate Grants of Security and Separate Classifications. Each
Junior Representative, for itself and on behalf of each Junior Secured Party
under its Junior Debt Facility, acknowledges and agrees that (a) the grants of
Liens pursuant to the Senior Collateral Documents and the Junior Collateral
Documents constitute separate and distinct grants of Liens, (b) the Junior
Secured Parties’ claims against the Grantors in respect of their Liens on the
Shared Collateral constitute junior claims separate and apart (and of a
different class) from the senior claims of the Senior Secured Parties against
the Grantors in respect of the Shared Collateral, and (c) because of, among
other things, their differing rights in the Shared Collateral, the Junior
Obligations are fundamentally different from the Senior Obligations and must be
separately classified in any Plan of Reorganization proposed, confirmed, or
adopted in an Insolvency or Liquidation Proceeding. To further effectuate the
intent of the parties as provided in the immediately preceding sentence, if it
is held that the claims of the Senior Secured Parties and the Junior Secured
Parties in respect of the Shared Collateral constitute only a single class of
claims (rather than separate classes of senior and junior secured claims), then
each Junior Representative, for itself and on behalf of each Junior Secured
Party under its Junior Debt Facility, hereby acknowledges and agrees that all
distributions from the Shared Collateral shall be made as if there were separate
classes of senior and junior secured claims against the Grantors in respect of
the Shared Collateral (with the effect being that, to the extent that the
aggregate value of the Shared Collateral is sufficient (for this purpose
ignoring all claims held by the Junior Secured Parties), the Senior Secured
Parties shall be entitled to receive, in addition to amounts distributed to them
in respect of principal, pre-petition interest and other claims, all amounts
owing in respect of post-petition interest, fees, and expenses (whether or not
allowed or allowable in such Insolvency or Liquidation Proceeding) before any
distribution is made from the Shared Collateral in respect of the Junior
Obligations, with each Junior Representative, for itself and on behalf of each
Junior Secured Party under its Junior Debt Facility, hereby acknowledging and
agreeing to turn over to the Designated Senior Representative amounts otherwise
received or receivable by them from the Shared Collateral to the extent
necessary to effectuate the intent of this sentence, even if such turnover has
the effect of reducing the claim or recovery of the Junior Secured Parties. This
Section 6.05 is intended to govern the relationship between the classes of
claims held by the Junior Secured Parties, on the one hand, and a collective
class of claims comprised of the Senior Credit Agreement Secured Parties and any
Additional Senior Secured Parties (as opposed to separate classes of each such
series of claims), on the other hand, and, for the avoidance of doubt, nothing
set forth herein shall in any way alter or modify the relationship of each
series of such separate claims held by the Senior Secured Parties, including as
set forth in the First Lien Intercreditor Agreement, or otherwise cause such
different claims to be combined into one or more classes or otherwise classified
in a manner that violates the First Lien Intercreditor Agreement.

 



24

 

 

Section 6.06.     No Waivers of Rights of Senior Secured Parties. Nothing
contained herein shall, except as expressly provided herein, prohibit or in any
way limit the Designated Senior Representative, any other Senior Representative
or any other Senior Secured Party from objecting in any Insolvency or
Liquidation Proceeding or otherwise to any action taken by any Junior Secured
Party, including the seeking by any Junior Secured Party of adequate protection
or the asserting by any Junior Secured Party of any of its rights and remedies
under the Junior Debt Documents or otherwise.

 

Section 6.07.     Application. This Agreement, which the parties hereto
expressly acknowledge is a “subordination agreement” under Section 510(a) of the
Bankruptcy Code or any similar provision of any other Bankruptcy Law, shall be
effective before, during and after the commencement of any Insolvency or
Liquidation Proceeding. The relative rights as to the Shared Collateral and
proceeds thereof shall continue after the commencement of any Insolvency or
Liquidation Proceeding on the same basis as prior to the date of the petition
therefor, subject to any court order approving the financing of, or use of cash
collateral by, any Grantor. All references herein to any Grantor shall include
such Grantor as a debtor-in-possession and any receiver or trustee for such
Grantor.

 

Section 6.08.     Other Matters. To the extent that any Junior Representative or
any Junior Secured Party has or acquires rights under Section 363 or Section 364
of the Bankruptcy Code or any similar provision of any other Bankruptcy Law with
respect to any of the Shared Collateral, such Junior Representative, on behalf
of itself and each Junior Secured Party under its Junior Debt Facility, agrees
not to assert any such rights without the prior written consent of the
Designated Senior Representative; provided that, if requested by the Designated
Senior Representative, such Junior Representative shall timely exercise such
rights in the manner requested by the Designated Senior Representative,
including any rights to payments in respect of such rights.

 

Section 6.09.     506(c) Claims. Until the Discharge of Senior Obligations has
occurred, each Junior Representative, on behalf of itself and each Junior
Secured Party under its Junior Debt Facility, agrees that it will not assert or
enforce any claim under Section 506(c) of the Bankruptcy Code or any similar
provision of any other Bankruptcy Law senior to or on a parity with the Liens
securing the Senior Obligations for costs or expenses of preserving or disposing
of any Shared Collateral.

 

Section 6.10.     Reorganization Securities. If, in any Insolvency or
Liquidation Proceeding, debt obligations of the reorganized debtor secured by
Liens upon any property of the reorganized debtor are distributed, pursuant to a
Plan of Reorganization on account of both the Senior Obligations and the Junior
Obligations, then, to the extent the debt obligations distributed on account of
the Senior Obligations and on account of the Junior Obligations are secured by
Liens upon the same assets or property, the provisions of this Agreement will
survive the distribution of such debt obligations pursuant to such plan and will
apply with like effect to the Liens securing such debt obligations.

 

Section 6.11.     Post-Petition Interest.

 

(a)           None of the Junior Representatives or any other Junior Secured
Party shall oppose or seek to challenge any claim by any Senior Representative
or any Senior Secured Party for allowance in any Insolvency or Liquidation
Proceeding of Senior Obligations consisting of claims for post-petition
interest, fees, costs, expenses, and/or other charges, under Section 506(b) of
the Bankruptcy Code or otherwise (for this purpose ignoring all claims and Liens
held by the Junior Secured Parties on the Shared Collateral).

 



25

 

 

(b)           None of the Senior Representatives or any Senior Secured Party
shall oppose or seek to challenge any claim by any Junior Representative or any
other Junior Secured Party for allowance in any Insolvency or Liquidation
Proceeding of Junior Obligations consisting of claims for post-petition
interest, fees, costs, expenses, and/or other charges, under Section 506(b) of
the Bankruptcy Code or otherwise, to the extent of the value of the Lien of the
Junior Representatives on behalf of the Junior Secured Parties on the Shared
Collateral (after taking into account the Senior Obligations and the Senior
Liens).

 

Section 6.12.     Plan Voting. No Junior Representative or any other Junior
Secured Party (whether in the capacity of a secured creditor or an unsecured
creditor) may propose, support, or vote in favor of any Plan of Reorganization
(and each shall be deemed to have voted to reject any Plan of Reorganization)
that is inconsistent with, or in violation of, the terms of this Agreement
unless such plan (a) pays off, in cash in full, all Senior Obligations or (b) is
accepted by the class of holders of Senior Obligations voting thereon in
accordance with Section 1126(c) of the Bankruptcy Code.

 

ARTICLE VII

 

Reliance; etc.

 

Section 7.01.    Reliance. The consent by the Senior Secured Parties to the
execution and delivery of the Junior Debt Documents to which the Senior Secured
Parties have consented and all loans and other extensions of credit made or
deemed made on and after the date hereof by the Senior Secured Parties to the
Borrower or any Subsidiary shall be deemed to have been given and made in
reliance upon this Agreement. Each Junior Representative, on behalf of itself
and each Junior Secured Party under its Junior Debt Facility, acknowledges that
it and such Junior Secured Parties have, independently and without reliance on
the Designated Senior Representative or any other Senior Representative or other
Senior Secured Party, and based on documents and information deemed by them
appropriate, made their own credit analysis and decision to enter into the
Junior Debt Documents to which they are party or by which they are bound, this
Agreement and the transactions contemplated hereby and thereby, and they will
continue to make their own credit decision in taking or not taking any action
under the Junior Debt Documents or this Agreement.

 

Section 7.02.     No Warranties or Liability. Each Junior Representative, on
behalf of itself and each Junior Secured Party under its Junior Debt Facility,
acknowledges and agrees that neither the Designated Senior Representative nor
any other Senior Representative or other Secured Party has made any express or
implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectability or enforceability of any of the
Senior Debt Documents, the ownership of any Shared Collateral or the perfection
or priority of any Liens thereon. The Senior Secured Parties will be entitled to
manage and supervise their respective loans and extensions of credit under the
Senior Debt Documents in accordance with law and as they may otherwise, in their
sole discretion, deem appropriate, and the Senior Secured Parties may manage
their loans and extensions of credit without regard to any rights or interests
that the Junior Representatives and the Junior Secured Parties have in the
Shared Collateral or otherwise, except as otherwise provided in this Agreement.
Neither the Designated Senior Representative nor any other Senior Representative
or other Senior Secured Party shall have any duty to any Junior Representative
or Junior Secured Party to act or refrain from acting in a manner that allows,
or results in, the occurrence or continuance of an event of default or default
under any agreement with the Borrower or any Subsidiary (including the Junior
Debt Documents), regardless of any knowledge thereof that they may have or be
charged with. Except as expressly set forth in this Agreement, the Designated
Senior Representative, the other Senior Representatives, the Senior Secured
Parties, the Junior Representatives and the Junior Secured Parties have not
otherwise made to each other, nor do they hereby make to each other, any
warranties, express or implied, nor do they assume any liability to each other
with respect to (a) the enforceability, validity, value or collectability of any
of the Senior Obligations, the Junior Obligations or any guarantee or security
which may have been granted to any of them in connection therewith, (b) any
Grantor’s title to or right to transfer any of the Shared Collateral or (c) any
other matter except as expressly set forth in this Agreement.

 



26

 

 

Section 7.03.     Obligations Unconditional. All rights, interests, agreements
and obligations of the Designated Senior Representative, the other Senior
Representatives, the Senior Secured Parties, the Junior Representatives and the
Junior Secured Parties hereunder shall remain in full force and effect
irrespective of:

 

(a)           any lack of validity or enforceability of any Senior Debt Document
or any Junior Debt Document;

 

(b)           any change in the time, manner or place of payment of, or in any
other terms of, all or any of the Senior Obligations or Junior Obligations, or
any amendment or waiver or other modification, including any increase in the
amount thereof, whether by course of conduct or otherwise, of the terms of any
Senior Debt Document or of the terms of any Junior Debt Document;

 

(c)           any exchange of any security interest in any Shared Collateral or
any other collateral or any amendment, waiver or other modification, whether in
writing or by course of conduct or otherwise, of all or any of the Senior
Obligations or Junior Obligations or any guarantee thereof;

 

(d)           the commencement of any Insolvency or Liquidation Proceeding in
respect of the Borrower or any other Grantor; or

 

(e)           any other circumstances that otherwise might constitute a defense
available to, or a discharge of, (i) the Borrower or any other Grantor in
respect of the Senior Obligations or (ii) any Junior Representative or Junior
Secured Party in respect of this Agreement.

 

ARTICLE VIII

 

Miscellaneous

 

Section 8.01.     Conflicts. In the event of any conflict or inconsistency
between the provisions of this Agreement and the provisions of any Senior Debt
Document or any Junior Debt Document, the provisions of this Agreement shall
govern.

 

Notwithstanding the foregoing, (a) the relative rights and obligations of the
Senior Representatives and the Senior Secured Parties (as amongst themselves)
with respect to any Senior Collateral shall be governed by the terms of the
First Lien Intercreditor Agreement and in the event of any conflict between the
First Lien Intercreditor Agreement and this Agreement, with respect to the
Senior Representatives and the Senior Secured Parties (as amongst themselves),
the provisions of the First Lien Intercreditor Agreement shall control and
(b) the relative rights and obligations of the Junior Representatives and the
Junior Secured Parties (as amongst themselves) with respect to any Junior
Collateral shall be governed by the terms of the Second Lien Pari Passu
Intercreditor Agreement and in the event of any conflict between the Second Lien
Pari Passu Intercreditor Agreement and this Agreement, with respect to the
Junior Representatives and the Junior Secured Parties (as amongst themselves),
the provisions of the Second Lien Pari Passu Intercreditor Agreement shall
control, in each case as applicable.

 

Section 8.02.     Continuing Nature of this Agreement; Severability. Subject to
Section 5.06 and Section 6.04, this Agreement shall continue to be effective
until the Discharge of Senior Obligations shall have occurred. This is a
continuing agreement of Lien subordination, and the Senior Secured Parties may
continue, at any time and without notice to the Junior Representatives or any
Junior Secured Party, to extend credit and other financial accommodations and
lend monies to or for the benefit of the Borrower or any other Grantor
constituting Senior Obligations in reliance hereon. The terms of this Agreement
shall survive and continue in full force and effect in any Insolvency or
Liquidation Proceeding. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 



27

 

 

Section 8.03.     Amendments; Waivers.

 

(a)           No failure or delay on the part of any party hereto in exercising
any right or power hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on any party
hereto in any case shall entitle such party to any other or further notice or
demand in similar or other circumstances.

 

(b)           Neither this Agreement nor any provision hereof may be terminated,
waived, amended or modified (other than pursuant to any Joinder Agreement)
except pursuant to an agreement or agreements in writing entered into by each
Representative (and with respect to any such termination, waiver, amendment or
modification which by the terms of this Agreement requires the Borrower’s
consent or which increases the obligations or reduces the rights of the Borrower
or any other Grantor, with the consent of the Borrower).

 

(c)           Notwithstanding the foregoing, without the consent of any Secured
Party, any Representative may become a party hereto by execution and delivery of
a Joinder Agreement in accordance with Section 8.09 of this Agreement and upon
such execution and delivery, such Representative and the Secured Parties and
Senior Obligations or Junior Obligations of the Debt Facility for which such
Representative is acting shall be subject to the terms hereof.

 

(d)           Notwithstanding the foregoing, without the consent of any other
Representative or Secured Party, the Designated Senior Representative may effect
amendments and modifications to this Agreement to the extent necessary to
reflect any incurrence of any Additional Junior Debt Obligations or Additional
Senior Debt Obligations in compliance with the Senior Credit Agreement, the
2025 Senior Notes Indenture, the 2026 Senior Notes Indenture, the Senior
Convertible Notes Indenture, the Junior Notes Indenture, any Additional Senior
Debt Documents and any Additional Junior Debt Documents.

 

Section 8.04.     Information Concerning Financial Condition of the Borrower and
the other Grantors. The Designated Senior Representative, the other Senior
Representatives, the Senior Secured Parties, the Designated Junior
Representative, the other Junior Representatives and the Junior Secured Parties
shall each be responsible for keeping themselves informed of (a) the financial
condition of the Borrower and the other Grantors and all endorsers or guarantors
of the Senior Obligations or the Junior Obligations and (b) all other
circumstances bearing upon the risk of nonpayment of the Senior Obligations or
the Junior Obligations. The Designated Senior Representative, the other Senior
Representatives, the Senior Secured Parties, the Designated Junior
Representative, the other Junior Representatives and the Junior Secured Parties
shall have no duty to advise any other party hereunder of information known to
it or them regarding such condition or any such circumstances or otherwise. In
the event that the Designated Senior Representative, any other Senior
Representative, any Senior Secured Party, any Designated Junior Representative,
any other Junior Representative or any Junior Secured Party, in its sole
discretion, undertakes at any time or from time to time to provide any such
information to any other party, it shall be under no obligation to (i) make, and
the Designated Senior Representative, the other Senior Representatives, the
Senior Secured Parties, the Designated Junior Representative, the other Junior
Representatives and the Junior Secured Parties shall not make or be deemed to
have made, any express or implied representation or warranty, including with
respect to the accuracy, completeness, truthfulness or validity of any such
information so provided, (ii) provide any additional information or to provide
any such information on any subsequent occasion, (iii) undertake any
investigation or (iv) disclose any information that, pursuant to accepted or
reasonable commercial finance practices, such party wishes to maintain
confidential or is otherwise required to maintain confidential.

 



28

 

 

Section 8.05.     Subrogation. Each Junior Representative, on behalf of itself
and each Junior Secured Party under its Junior Debt Facility, hereby agrees not
to assert any rights of subrogation it may acquire as a result of any payment
hereunder until the Discharge of Senior Obligations has occurred.

 

Section 8.06.     Application of Payments. Except as otherwise provided herein,
all payments received by the Senior Secured Parties may be applied, reversed and
reapplied, in whole or in part, to such part of the Senior Obligations as the
Senior Secured Parties, in their sole discretion, deem appropriate, consistent
with the terms of the Senior Debt Documents. Except as otherwise provided
herein, each Junior Representative, on behalf of itself and each Junior Secured
Party under its Junior Debt Facility, assents to any such extension or
postponement of the time of payment of the Senior Obligations or any part
thereof and to any other indulgence with respect thereto, to any substitution,
exchange or release of any security that may at any time secure any part of the
Senior Obligations and to the addition or release of any other Person primarily
or secondarily liable therefor.

 

Section 8.07.     Additional Grantors. The Borrower agrees that, if any
Subsidiary of the Borrower shall become a Grantor after the date hereof, it will
promptly cause such Subsidiary to become party hereto by executing and
delivering an instrument in the form of Annex II. Upon such execution and
delivery, such Subsidiary will become a Grantor hereunder with the same force
and effect as if originally named as a Grantor herein. The execution and
delivery of such instrument shall not require the consent of any other party
hereunder, and will be acknowledged by the Designated Senior Representative. The
rights and obligations of each Grantor hereunder shall remain in full force and
effect notwithstanding the addition of any new Grantor as a party to this
Agreement.

 

Section 8.08.      Dealings with Grantors. Upon any application or demand by the
Borrower or any Grantor to the Designated Senior Representative or the
Designated Junior Representative to take or permit any action under any of the
provisions of this Agreement or under any Collateral Document (if such action is
subject to the provisions hereof), any such Borrower or Grantor, as appropriate,
shall furnish to the Designated Junior Representative or the Designated Senior
Representative a certificate of an appropriate officer (an “Officer’s
Certificate”) stating that all conditions precedent, if any, provided for in
this Agreement or such Collateral Document, as the case may be, relating to the
proposed action have been complied with, except that in the case of any such
application or demand as to which the furnishing of such documents is
specifically required by any provision of this Agreement or any Collateral
Document relating to such particular application or demand, no additional
certificate or opinion need be furnished.

 

Section 8.09.     Additional Debt Facilities. To the extent, but only to the
extent, permitted by the provisions of the then-extant Senior Debt Documents and
the Junior Debt Documents, the Borrower may incur or issue and sell one or more
series or classes of Additional Junior Debt and one or more series or classes of
Additional Senior Debt. Any such additional class or series of Additional Junior
Debt (the “Junior Class Debt”) may be secured by a junior priority, subordinated
Lien on Shared Collateral, in each case under and pursuant to the Junior
Collateral Documents for such Junior Class Debt, if and subject to the condition
that the Representative of any such Junior Class Debt (each, a “Junior
Class Debt Representative”), acting on behalf of the holders of such Junior
Class Debt (such Representative and holders in respect of any such Junior
Class Debt being referred to as the “Junior Class Debt Parties”), becomes a
party to this Agreement by satisfying the conditions set forth in
clauses (i) through (v), as applicable, of the immediately succeeding paragraph.
Any such additional class or series of Additional Senior Debt (the “Senior
Class Debt”; and the Senior Class Debt and Junior Class Debt, collectively, the
“Class Debt”) may be secured by a senior Lien on Shared Collateral, in each case
under and pursuant to the Senior Collateral Documents, if and subject to the
condition that the Representative of any such Senior Class Debt (each, a “Senior
Class Debt Representative”; and the Senior Class Debt Representatives and Junior
Class Debt Representatives, collectively, the “Class Debt Representatives”),
acting on behalf of the holders of such Senior Class Debt (such Representative
and holders in respect of any such Senior Class Debt being referred to as the
“Senior Class Debt Parties”; and the Senior Class Debt Parties and Junior
Class Debt Parties, collectively, the “Class Debt Parties”), becomes a party to
this Agreement by satisfying the conditions set forth in clauses (i) through
(v), as applicable, of the immediately succeeding paragraph. In order for a
Class Debt Representative to become a party to this Agreement:

 



29

 

 

(i)             such Class Debt Representative shall have executed and delivered
a Joinder Agreement to the Designated Senior Representative and the Designated
Junior Representative substantially in the form of Annex III (if such
Representative is a Junior Class Debt Representative) or Annex IV (if such
Representative is a Senior Class Debt Representative) (with such changes as may
be reasonably approved by the Designated Senior Representative and such
Class Debt Representative) pursuant to which it becomes a Representative
hereunder, and the Class Debt in respect of which such Class Debt Representative
is the Representative and the related Class Debt Parties become subject hereto
and bound hereby;

 

(ii)           the Borrower shall have delivered to the Designated Senior
Representative and the Designated Junior Representative true and complete copies
of each of the Junior Debt Documents or Senior Debt Documents, as applicable,
relating to such Class Debt, certified as being true and correct by a
Responsible Officer of the Borrower;

 

(iii)          in the case of any Junior Class Debt, all filings, recordations
and/or amendments or supplements to the Junior Collateral Documents necessary to
confirm and perfect the junior priority Liens securing the relevant Junior
Obligations relating to such Class Debt shall have been made, executed and/or
delivered (or, with respect to any such filings or recordations, acceptable
provisions to perform such filings or recordings have been taken in the
reasonable judgment of the Designated Junior Representative), and all fees and
taxes in connection therewith shall have been paid (or acceptable provisions to
make such payments have been taken in the reasonable judgment of the Designated
Senior Representative);

 

(iv)          the Borrower shall have delivered to the Designated Senior
Representative and the Designated Junior Representative an Officer’s Certificate
stating that such Additional Senior Debt Obligations or Additional Junior Debt
Obligations are permitted by each applicable Senior Debt Document and Junior
Debt Document to be incurred, or to the extent a consent is otherwise required
to permit the incurrence of such Additional Senior Debt Obligations or
Additional Junior Debt Obligations under any applicable Senior Debt Document and
Junior Debt Document, each Grantor has obtained the requisite consent; and

 

(v)           the Junior Debt Documents or Senior Debt Documents, as applicable,
relating to such Class Debt shall provide, in a manner reasonably satisfactory
to the Designated Senior Representative, that each Class Debt Party with respect
to such Class Debt will be subject to and bound by the provisions of this
Agreement in its capacity as a holder of such Class Debt.

 

Section 8.10.     Consent to Jurisdiction; Waivers. The Designated Senior
Representative and each other Representative, on behalf of itself and the
Secured Parties of the Debt Facility for which it is acting, irrevocably and
unconditionally:

 

(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement, or for recognition and enforcement of any
judgment in respect thereof, to the exclusive jurisdiction of the courts of the
State of New York sitting in New York County, the courts of the United States of
America for the Southern District of New York, and appellate courts from any
thereof;

 



30

 

 

(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

 

(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such Person (or its
Representative) at the address referred to in Section 8.11;

 

(d)           agrees that nothing herein shall affect the right of any other
party hereto (or any Secured Party) to effect service of process in any other
manner permitted by law or shall limit the right of any party hereto (or any
Secured Party) to sue in any other jurisdiction; and

 

(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section 8.10 any special, exemplary, punitive or consequential damages.

 

Section 8.11.     Notices. All notices, requests, demands and other
communications provided for or permitted hereunder shall be in writing and shall
be sent:

 

(a)           if to the Borrower or any Grantor, to

 

AMC Entertainment Holdings, Inc.
One AMC Way
11500 Ash Street, Leawood, KS 66211
Attention: General Counsel
Fax: (816) 480-4700
Email: kconnor@amctheatres.com

 

With a copy to:

 

Weil, Gotshal & Manges LLP
200 Crescent Court, Suite 300
Dallas, TX 75201-6950
Attention: Vynessa Nemunaitis
Email: vynessa.nemunaitis@weil.com

 

(b)           if to the Senior Credit Agreement Agent, to it at:

 

Citicorp North America, Inc., as Senior Credit Agreement Agent
1615 Brett Road
OPS III
New Castle, DE 19720
Attn: Loan Agency Team
Tel: (302) 894-6010
Fax: (212) 994-0961
Email: GLAgentOfficeOps@citi.com

 



31

 

 

(c)           if to the 2026 Senior Notes Agent, to it at:

 

GLAS Trust Company LLC, as 2026 Senior Notes Agent
3 Second Street, Suite 206
Jersey City, NJ 07311
Attention: Account Administrator – AMC
Fax: 212-202-6246
Email: ClientServices.Americas@glas.agency

 

(d)           if to the 2026 Additional Senior Notes Agent, to it at:

 

U.S. Bank National Association, as Trustee and Collateral Agent
60 Livingston Avenue EP-MN-WS3C
Saint Paul, MN 55107-2292
Attn: Corporate Trust Department
Tel: (651) 466-6308
Fax: (651) 466-7430
Email: donald.hurrelbrink@usbank.com

 

(e)           if to the 2025 Senior Notes Agent, to it at:

 

U.S. Bank National Association, as Trustee and Collateral Agent
60 Livingston Avenue EP-MN-WS3C
Saint Paul, MN 55107-2292
Attn: Corporate Trust Department
Tel: (651) 466-6308
Fax: (651) 466-7430
Email: donald.hurrelbrink@usbank.com

 

(f)            if to the Senior Convertible Notes Agent, to it at:

 

U.S. Bank National Association, as Trustee and Collateral Agent
60 Livingston Avenue EP-MN-WS3C
Saint Paul, MN 55107-2292
Attn: Corporate Trust Department
Tel: (651) 466-6308
Fax: (651) 466-7430
Email: donald.hurrelbrink@usbank.com

 

(g)           if to the Junior Notes Agent, to it at:

 

GLAS Trust Company LLC, as Junior Notes Agent
3 Second Street, Suite 206
Jersey City, NJ 07311
Attention: Account Administrator – AMC
Fax: 212-202-6246
Email: ClientServices.Americas@glas.agency

 

(h)            if to any other Representative, to it at the address specified by
it in the Joinder Agreement delivered by it pursuant to Section 8.09.

 



32

 

 

Any party hereto may change its address, fax number or email address for notices
and other communications hereunder by notice to the other parties hereto. Unless
otherwise specifically provided herein, any notice or other communication herein
required or permitted to be given shall be in writing and, may be personally
served, telecopied, electronically mailed or sent by courier service or U.S.
mail and shall be deemed to have been given when delivered in person or by
courier service, upon receipt of a telecopy or electronic mail or upon receipt
via U.S. mail (registered or certified, with postage prepaid and properly
addressed). For the purposes hereof, the addresses of the parties hereto shall
be as set forth above or, as to each party, at such other address as may be
designated by such party in a written notice to all of the other parties. As
agreed to in writing among the Designated Senior Representative and each other
Representative from time to time, notices and other communications may also be
delivered by e-mail to the e-mail address of a representative of the applicable
person provided from time to time by such person.

 

Section 8.12.     Further Assurances. Each Senior Representative, on behalf of
itself and each Senior Secured Party under its Senior Debt Facility, and each
Junior Representative, on behalf of itself and each Junior Secured Party under
its Junior Debt Facility, agrees that it will take such further action and shall
execute and deliver such additional documents and instruments (in recordable
form, if requested) as the other parties hereto may reasonably request to
effectuate the terms of, and the Lien priorities contemplated by, this
Agreement.

 

Section 8.13.     GOVERNING LAW; WAIVER OF JURY TRIAL.

 

(A)          THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS, EXCEPT AS REQUIRED BY MANDATORY PROVISIONS OF
LAW.

 

(B)          EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND
FOR ANY COUNTERCLAIM THEREIN.

 

Section 8.14.     Parties in Interest. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, as well as the other Secured Parties, all of whom are intended to be
bound by, and to be third party beneficiaries of, this Agreement. No other
Person shall have or be entitled to assert rights or benefits hereunder.

 

Section 8.15.     Headings. Article, Section and Annex headings used herein are
for convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

 

Section 8.16.     Counterparts. This Agreement may be executed in counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute a single contract. Delivery of an executed signature page to
this Agreement by facsimile or other electronic transmission shall be as
effective as delivery of a manually signed counterpart of this Agreement. The
words “execution,” “signed,” “signature,” “delivery,” and words of like import
in or relating to this Agreement or any document to be signed in connection with
this Agreement shall be deemed to include electronic signatures, deliveries or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act or any other similar
state laws based on the Uniform Electronic Transactions Act, and the parties
hereto consent to conduct the transactions contemplated hereunder by electronic
means.

 

Section 8.17.     Authorization. By its signature, each Person executing this
Agreement on behalf of a party hereto represents and warrants to the other
parties hereto that it is duly authorized to execute this Agreement. The Senior
Credit Agreement Agent represents and warrants that this Agreement is binding
upon the Senior Credit Agreement Secured Parties. The 2025 Senior Notes Agent
represents and warrants that this Agreement is binding upon the 2025 Senior
Notes Secured Parties. The 2026 Senior Notes Agent represents and warrants that
this Agreement is binding upon the 2026 Senior Notes Secured Parties. The
2026 Additional Senior Notes Agent represents and warrants that this Agreement
is binding upon the 2026 Additional Senior Notes Secured Parties. The Senior
Convertible Notes Agent represents and warrants that this Agreement is binding
upon the Senior Convertible Notes Secured Parties. The Junior Notes Agent
represents and warrants that this Agreement is binding upon the Junior Notes
Secured Parties.

 



33

 

 

Section 8.18.     Provisions Solely to Define Relative Rights. The lien
priorities set forth in this Agreement and the rights and benefits hereunder in
respect of such lien priorities shall inure solely to the benefit of the
Designated Senior Representative, the other Senior Representatives, the Senior
Secured Parties, the Junior Representatives and the Junior Secured Parties, and
their respective permitted successors and assigns, and no other Person
(including the Grantors, or any trustee, receiver, debtor in possession or
bankruptcy estate in a bankruptcy or like proceeding) shall have or be entitled
to assert such rights. Nothing in this Agreement is intended to or shall impair
the obligations of any Grantor, which are absolute and unconditional, to pay the
Secured Obligations as and when the same shall become due and payable in
accordance with their terms.

 

Section 8.19.     Effectiveness. This Agreement shall become effective when
executed and delivered by the parties hereto.

 

Section 8.20.     Senior Credit Agreement Agent and Junior Notes Agent. It is
understood and agreed that (a) the Senior Credit Agreement Agent is entering
into this Agreement in (i) its capacity as administrative agent and collateral
agent under the Senior Credit Agreement and the provisions of Article VIII of
the Senior Credit Agreement applicable to it as administrative agent and
collateral agent thereunder shall also apply to it as Designated Senior
Representative hereunder and (ii) its capacity as Collateral Agent under the
First Lien Intercreditor Agreement, and the provisions of Article IV of the
First Lien Intercreditor Agreement applicable to it as collateral agent
thereunder shall also apply to it as Designated Senior Representative hereunder,
(b) the Senior Convertible Notes Agent is entering into this Agreement in
(i) its capacity as administrative agent and collateral agent under the Senior
Convertible Notes Indenture and the provisions of Article VII of the Senior
Convertible Notes Indenture applicable to it as administrative agent and
collateral agent thereunder shall also apply to it as Designated Senior
Representative hereunder and (ii) its capacity as Collateral Agent under the
First Lien Intercreditor Agreement, and the provisions of Article IV of the
First Lien Intercreditor Agreement applicable to it as collateral agent
thereunder shall also apply to it as Designated Senior Representative hereunder,
(c) the 2026 Additional Senior Notes Agent is entering into this Agreement in
(i) its capacity as administrative agent and collateral agent under the
2026 Additional Senior Notes Indenture and the provisions of Article VII of the
2026 Additional Senior Notes Indenture applicable to it as administrative agent
and collateral agent thereunder shall also apply to it as Designated Senior
Representative hereunder and (ii) its capacity as Collateral Agent under the
First Lien Intercreditor Agreement, and the provisions of Article IV of the
First Lien Intercreditor Agreement applicable to it as collateral agent
thereunder shall also apply to it as Designated Senior Representative hereunder,
and (d) the Junior Notes Agent is entering into this Agreement in (i) its
capacity as administrative agent and collateral agent under the Junior Notes
Documents and the provisions of Article XIII of the Junior Notes Indenture
applicable to the collateral agent thereunder shall also apply to the Junior
Notes Agent hereunder and (ii) its capacity as Collateral Agent under the Second
Lien Pari Passu Intercreditor Agreement (if applicable), and the provisions of
Article IV of the Second Lien Pari Passu Intercreditor Agreement (if any)
applicable to it as collateral agent thereunder shall also apply to it as
Designated Junior Representative hereunder.

 

For the avoidance of doubt, the parties hereto acknowledge that in no event
shall the Senior Credit Agreement Agent, the Senior Convertible Notes Agent, the
2026 Additional Senior Notes Agent or the Junior Notes Agent be responsible or
liable for special, indirect, or consequential loss or damage of any kind
whatsoever (including, but not limited to, loss of profit) irrespective of
whether any such party has been advised of the likelihood of such loss or damage
and regardless of the form of action.

 



34

 

 

Section 8.21.     Relative Rights. Notwithstanding anything in this Agreement to
the contrary (except to the extent expressly contemplated herein), nothing in
this Agreement is intended to or will (a) amend, waive or otherwise modify the
provisions of any Senior Debt Documents or any Junior Debt Documents, or permit
the Borrower or any other Grantor to take any action, or fail to take any
action, to the extent such action or failure would otherwise constitute a breach
of, or default under, any Senior Debt Documents or any Junior Debt Documents,
(b) change the relative priorities of the Senior Obligations or the Liens
granted under the Senior Collateral Documents on the Shared Collateral (or any
other assets) as among the Senior Secured Parties, (c) otherwise change the
relative rights of the Senior Secured Parties in respect of the Shared
Collateral as among such Senior Secured Parties or (d) obligate the Borrower or
any other Grantor to take any action, or fail to take any action, that would
otherwise constitute a breach of, or default under, any Senior Debt Document or
any Junior Debt Document.

 

Section 8.22.     Survival of Agreement. All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement.

 

Section 8.23.     Integration. This Agreement together with the other Senior
Debt Documents and Junior Debt Documents represents the entire agreement of each
of the Grantors and the Senior Secured Parties with respect to the subject
matter hereof and there are no promises, undertakings, representations or
warranties by any Grantor, any Representative or any other Secured Party
relative to the subject matter hereof not expressly set forth or referred to
herein or in the other Senior Debt Documents or Junior Debt Documents.

 

[SIGNATURE PAGES FOLLOW]

 



35

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  CITICORP NORTH AMERICA, INC.,   as Senior Credit Agreement Agent and
Designated Senior Representative       By: /s/ Matthew S. Burke       Name:
Matthew S. Burke       Title: Vice President & Managing Director       U.S. BANK
NATIONAL ASSOCIATION,   as 2025 Senior Notes Agent       By: /s/  Donald T.
Hurrelbrink     Name:  Donald T. Hurrelbrink     Title: Vice President      
GLAS TRUST COMPANY LLC,   as 2026 Senior Notes Agent       By: /s/ Yana Kislenko
    Name: Yana Kislenko     Title: Vice President       U.S. BANK NATIONAL
ASSOCIATION,   as 2026 Additional Senior Notes Agent       By: /s/  Donald T.
Hurrelbrink     Name: Donald T. Hurrelbrink     Title: Vice President      
U.S. BANK NATIONAL ASSOCIATION,   as Senior Convertible Notes Agent       By:
/s/  Donald T. Hurrelbrink     Name: Donald T. Hurrelbrink     Title: Vice
President    

 

[SIGNATURE PAGE TO FIRST LIEN/SECOND LIEN INTERCREDITOR Agreement]

 





 

 

  GLAS TRUST COMPANY LLC,   as Junior Notes Agent and Designated Junior
Representative        By: /s/ Yana Kislenko     Name: Yana Kislenko     Title:
Vice President

 





 

      AMC ENTERTAINMENT HOLDINGS, INC.       By: /s/ Sean D. Goodman     Name:
Sean D. Goodman     Title: Executive Vice President and Chief Financial Officer
      AMERICAN MULTI-CINEMA, INC.       By: /s/ Sean D. Goodman     Name: Sean
D. Goodman     Title: Chief Financial Officer       AMC LICENSE SERVICES, LLC  
    By: /s/ Sean D. Goodman     Name: Sean D. Goodman     Title: Chief Financial
Officer       AMC ITD, LLC       By: /s/ Sean D. Goodman     Name: Sean D.
Goodman     Title: Chief Financial Officer       AMC CARD PROCESSING
SERVICES, INC.       By: /s/ Sean D. Goodman     Name: Sean D. Goodman    
Title: President and Chief Financial Officer

 

[SIGNATURE PAGE TO FIRST LIEN/SECOND LIEN INTERCREDITOR Agreement]

 





 

 

ANNEX I

 

Grantors

 

AMC Entertainment Holdings, Inc.

 

American Multi-Cinema, Inc.

 

AMC License Services, LLC

 

AMC ITD, LLC

 

AMC Card Processing Services, Inc.

 



Annex I

 

 

ANNEX II

 

[Form of] SUPPLEMENT NO. [__], dated as of [__________] [__], 20[__]
(this “Supplement”), to the FIRST LIEN/SECOND LIEN INTERCREDITOR AGREEMENT,
dated as of July 31, 2020 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “First Lien/Second
Lien Intercreditor Agreement”), among AMC Entertainment Holdings, Inc., a
Delaware corporation (the “Borrower”), the other Grantors (as defined therein)
party thereto from time to time, Citicorp North America, Inc., as collateral
agent for the Senior Credit Agreement Secured Parties (in such capacity,
the “Senior Credit Agreement Agent”), U.S. Bank National Association, as
collateral agent for the 2025 Senior Notes Secured Parties (in such capacity,
the “2025 Senior Notes Agent”), GLAS Trust Company LLC, as collateral agent for
the 2026 Senior Notes Secured Parties (in such capacity, the “2026 Senior Notes
Agent”), U.S. Bank National Association, as collateral agent for the
2026 Additional Senior Notes Secured Parties (in such capacity,
the “2026 Additional Senior Notes Agent”), U.S. Bank National Association, as
collateral agent for the Senior Convertible Notes Secured Parties (in such
capacity, the “Senior Convertible Notes Agent”), GLAS Trust Company LLC, as
collateral agent for the Junior Notes Secured Parties (in such capacity,
the “Junior Notes Agent”), and each Additional Senior Agent and each Additional
Junior Agent that from time to time becomes a party thereto.

 

A.            Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the First Lien/Second Lien
Intercreditor Agreement.

 

B.            The Grantors have entered into the First Lien/Second Lien
Intercreditor Agreement. Pursuant to certain Senior Debt Documents and certain
Junior Debt Documents, certain newly acquired or organized Subsidiaries of the
Borrower are required to enter into the First Lien/Second Lien Intercreditor
Agreement. Section 8.07 of the First Lien/Second Lien Intercreditor Agreement
provides that such Subsidiaries may become party to the First Lien/Second Lien
Intercreditor Agreement by execution and delivery of an instrument in the form
of this Supplement. The undersigned Subsidiary (the “New Grantor”) is executing
this Supplement in accordance with the requirements of the Senior Credit
Agreement, the Junior Notes Indenture, the Additional Junior Debt Documents and
the Additional Senior Debt Documents.

 

Accordingly, the Designated Senior Representative and the New Grantor agree as
follows:

 

Section 1.          In accordance with Section 8.07 of the First Lien/Second
Lien Intercreditor Agreement, the New Grantor by its signature below becomes a
Grantor under the First Lien/Second Lien Intercreditor Agreement with the same
force and effect as if originally named therein as a Grantor, and the New
Grantor hereby agrees to all the terms and provisions of the First Lien/Second
Lien Intercreditor Agreement applicable to it as a Grantor thereunder. Each
reference to a “Grantor” in the First Lien/Second Lien Intercreditor Agreement
shall be deemed to include the New Grantor. The First Lien/Second Lien
Intercreditor Agreement is hereby incorporated herein by reference.

 

Section 2.          The New Grantor represents and warrants to the Designated
Senior Representative and the other Secured Parties that this Supplement has
been duly authorized, executed and delivered by it and constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms.

 

Section 3.          This Supplement may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract. This Supplement shall become effective when the
Designated Senior Representative shall have received a counterpart of this
Supplement that bears the signature of the New Grantor. Delivery of an executed
signature page to this Supplement by facsimile transmission shall be as
effective as delivery of a manually signed counterpart of this Supplement.

 

Section 4.          Except as expressly supplemented hereby, the First
Lien/Second Lien Intercreditor Agreement shall remain in full force and effect.

 



Annex II- 1

 

 

Section 5.        THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO THE PRINCIPLES OF CONFLICTS OF LAWS, EXCEPT AS REQUIRED BY MANDATORY
PROVISIONS OF LAW.

 

Section 6.          The provisions of Section 8.10 and Section 8.13(B) of the
First Lien/Second Lien Intercreditor Agreement shall apply mutatis mutandis to
this Supplement.

 

Section 7.          In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the First Lien/Second Lien Intercreditor Agreement shall not in any way be
affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

Section 8.          All communications and notices hereunder shall be in writing
and given as provided in Section 8.11 of the First Lien/Second Lien
Intercreditor Agreement. All communications and notices hereunder to the New
Grantor shall be given to it in care of the Borrower as specified in the First
Lien/Second Lien Intercreditor Agreement.

 

Section 9.     The Borrower agrees to reimburse the Designated Senior
Representative for its reasonable out-of-pocket expenses in connection with this
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Designated Senior Representative.

 

[SIGNATURE PAGES FOLLOW]

 



Annex II- 2

 

 

IN WITNESS WHEREOF, the New Grantor, and the Designated Senior Representative
have duly executed this Supplement to the First Lien/Second Lien Intercreditor
Agreement as of the day and year first above written.

 

  [NAME OF NEW GRANTOR]       By:       Name:     Title:

 

Acknowledged by:       [__________],   as Designated Senior Representative,    
  By:       Name:     Title:  

 



Annex II- 3

 

 

ANNEX III

 

[FORM OF] JOINDER NO. [__], dated as of [__________] [__], 20[__]
(this “Joinder”), to the FIRST LIEN/SECOND LIEN INTERCREDITOR AGREEMENT, dated
as of July 31, 2020 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “First Lien/Second Lien Intercreditor
Agreement”), among AMC Entertainment Holdings, Inc., a Delaware corporation
(the “Borrower”), the other Grantors (as defined therein) party thereto from
time to time, Citicorp North America, Inc., as collateral agent for the Senior
Credit Agreement Secured Parties (in such capacity, the “Senior Credit Agreement
Agent”), U.S. Bank National Association, as collateral agent for the 2025 Senior
Notes Secured Parties (in such capacity, the “2025 Senior Notes Agent”), GLAS
Trust Company LLC, as collateral agent for the 2026 Senior Notes Secured Parties
(in such capacity, the “2026 Senior Notes Agent”), U.S. Bank National
Association, as collateral agent for the 2026 Additional Senior Notes Secured
Parties (in such capacity, the “2026 Additional Senior Notes Agent”), U.S. Bank
National Association, as collateral agent for the Senior Convertible Notes
Secured Parties (in such capacity, the “Senior Convertible Notes Agent”), GLAS
Trust Company LLC, as collateral agent for the Junior Notes Secured Parties (in
such capacity, the “Junior Notes Agent”), and each Additional Senior Agent and
each Additional Junior Agent that from time to time becomes a party thereto.

 

A.            Capitalized terms used herein but not otherwise defined herein
shall have the meanings assigned to such terms in the First Lien/Second Lien
Intercreditor Agreement.

 

B.            As a condition to the ability of the Borrower to incur Junior Debt
and to secure such Junior Class Debt with a Lien pari passu with the Lien
securing the existing Junior Debt and to have such Junior Class Debt guaranteed
by the Grantors, in each case under and pursuant to the Junior Collateral
Documents, the Junior Class Debt Representative in respect of such Junior
Class Debt is required to become a Representative under, and such Junior
Class Debt and the Junior Class Debt Parties in respect thereof are required to
become subject to and bound by, the First Lien/Second Lien Intercreditor
Agreement. Section 8.09 of the First Lien/Second Lien Intercreditor Agreement
provides that such Junior Class Debt Representative may become a Representative
under, and such Junior Class Debt and such Junior Class Debt Parties may become
subject to and bound by, the First Lien/Second Lien Intercreditor Agreement,
pursuant to the execution and delivery by the Junior Class Debt Representative
of an instrument in the form of this Joinder and the satisfaction of the other
conditions set forth in Section 8.09 of the First Lien/Second Lien Intercreditor
Agreement. The undersigned Junior Class Debt Representative (the “New
Representative”) is executing this Joinder in accordance with the requirements
of the Senior Debt Documents and the Junior Debt Documents.

 

Accordingly, the Designated Senior Representative, the Designated Junior
Representative and the New Representative agree as follows:

 

Section 1.          In accordance with Section 8.09 of the First Lien/Second
Lien Intercreditor Agreement, the New Representative by its signature below
becomes a Representative under, and the related Junior Class Debt and Junior
Class Debt Parties become subject to and bound by, the First Lien/Second Lien
Intercreditor Agreement with the same force and effect as if the New
Representative had originally been named therein as a Representative, and the
New Representative, on behalf of itself and such Junior Class Debt Parties,
hereby agrees to all the terms and provisions of the First Lien/Second Lien
Intercreditor Agreement applicable to it as a Junior Representative and to the
Junior Class Debt Parties that it represents as Junior Secured Parties. Each
reference to a “Representative”, “Junior Representative” or “Additional Junior
Agent” in the First Lien/Second Lien Intercreditor Agreement shall be deemed to
include the New Representative. The First Lien/Second Lien Intercreditor
Agreement is hereby incorporated herein by reference.

 

Section 2.           The New Representative represents and warrants to the
Designated Senior Representative, the Designated Junior Representative and the
other Secured Parties that (i) it has full power and authority to enter into
this Joinder, in its capacity as [agent][trustee] under [describe new Junior
Debt Facility], (ii) this Joinder has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with the terms of such Agreement and
(iii) the Junior Debt Documents relating to such Junior Class Debt provide that,
upon the New Representative’s entry into this Agreement, the Junior Class Debt
Parties in respect of such Junior Class Debt will be subject to and bound by the
provisions of the First Lien/Second Lien Intercreditor Agreement as Junior
Secured Parties.

 



Annex III-1

 

 

Section 3.          This Joinder may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract. This Joinder shall become effective when the
Designated Senior Representative shall have received a counterpart of this
Joinder that bears the signature of the New Representative. Delivery of an
executed signature page to this Joinder by facsimile transmission shall be
effective as delivery of a manually signed counterpart of this Joinder.

 

Section 4.          Except as expressly supplemented hereby, the First
Lien/Second Lien Intercreditor Agreement shall remain in full force and effect.

 

Section 5.        THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO THE PRINCIPLES OF CONFLICTS OF LAWS, EXCEPT AS REQUIRED BY MANDATORY
PROVISIONS OF LAW.

 

Section 6.          The provisions of Section 8.10 and Section 8.13(B) of the
First Lien/Second Lien Intercreditor Agreement shall apply mutatis mutandis to
this Joinder.

 

Section 7.     In case any one or more of the provisions contained in this
Joinder should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the First Lien/Second Lien Intercreditor Agreement shall not in any way be
affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

Section 8.          All communications and notices hereunder shall be in writing
and given as provided in Section 8.11 of the First Lien/Second Lien
Intercreditor Agreement. All communications and notices hereunder to the New
Representative shall be given to it at the address set forth below its signature
hereto.

 

Section 9.         The Borrower agrees to reimburse the Designated Senior
Representative and the Designated Junior Representative for their reasonable
out-of-pocket expenses in connection with this Joinder, including the reasonable
fees, other charges and disbursements of counsel for the Designated Senior
Representative and the Designated Junior Representative.

 

[Signature Pages Follow]

 



Annex III-2

 

 

IN WITNESS WHEREOF, the New Representative, the Designated Senior Representative
and the Designated Junior Representative have duly executed this Joinder to the
First Lien/Second Lien Intercreditor Agreement as of the day and year first
above written.

 

  [NAME OF NEW REPRESENTATIVE],   as [__________] for the holders of
[__________]

   

  By:       Name:     Title:

 

  Address for notices:                       Attention:         Telecopy:  

 

  [__________],   as Designated Senior Representative,

 

  By:       Name:     Title:

 

  [__________],   as Designated Junior Representative,

 

  By:       Name:     Title:

 



Annex III-3

 

 

Acknowledged by:       AMC ENTERTAINMENT HOLDINGS, INC.       By:       Name:  
  Title:       THE GRANTORS   LISTED ON SCHEDULE I HERETO       By:       Name:
    Title:  

 



Annex III-4

 

 

Schedule I to the
Joinder to the
First Lien/Second Lien Intercreditor Agreement

 

Grantors

 

[__________]

 



Annex III-5

 

 

ANNEX IV

 

[FORM OF] JOINDER NO. [__], dated as of [__________] [__], 20[__]
(this “Joinder”), to the FIRST LIEN/SECOND LIEN INTERCREDITOR AGREEMENT, dated
as of July 31, 2020 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “First Lien/Second Lien Intercreditor
Agreement”), among AMC Entertainment Holdings, Inc., a Delaware corporation
(the “Borrower”), the other Grantors (as defined therein) party thereto from
time to time, Citicorp North America, Inc., as collateral agent for the Senior
Credit Agreement Secured Parties (in such capacity, the “Senior Credit Agreement
Agent”), U.S. Bank National Association, as collateral agent for the 2025 Senior
Notes Secured Parties (in such capacity, the “2025 Senior Notes Agent”), GLAS
Trust Company LLC, as collateral agent for the 2026 Senior Notes Secured Parties
(in such capacity, the “2026 Senior Notes Agent”), U.S. Bank National
Association, as collateral agent for the 2026 Additional Senior Notes Secured
Parties (in such capacity, the “2026 Additional Senior Notes Agent”), U.S. Bank
National Association, as collateral agent for the Senior Convertible Notes
Secured Parties (in such capacity, the “Senior Convertible Notes Agent”), GLAS
Trust Company LLC, as collateral agent for the Junior Notes Secured Parties (in
such capacity, the “Junior Notes Agent”), and each Additional Senior Agent and
each Additional Junior Agent that from time to time becomes a party thereto.

 

A.            Capitalized terms used herein but not otherwise defined herein
shall have the meanings assigned to such terms in the First Lien/Second Lien
Intercreditor Agreement.

 

B.            As a condition to the ability of the Borrower to incur Senior
Class Debt after the date of the First Lien/Second Lien Intercreditor Agreement
and to secure such Senior Class Debt with the Senior Lien and to have such
Senior Class Debt guaranteed by the Grantors, in each case under and pursuant to
the Senior Collateral Documents, the Senior Class Debt Representative in respect
of such Senior Class Debt is required to become a Representative under, and such
Senior Class Debt and the Senior Class Debt Parties in respect thereof are
required to become subject to and bound by, the First Lien/Second Lien
Intercreditor Agreement. Section 8.09 of the First Lien/Second Lien
Intercreditor Agreement provides that such Senior Class Debt Representative may
become a Representative under, and such Senior Class Debt and such Senior
Class Debt Parties may become subject to and bound by, the First Lien/Second
Lien Intercreditor Agreement, pursuant to the execution and delivery by the
Senior Class Debt Representative of an instrument in the form of this Joinder
and the satisfaction of the other conditions set forth in Section 8.09 of the
First Lien/Second Lien Intercreditor Agreement. The undersigned Senior
Class Debt Representative (the “New Representative”) is executing this
Supplement in accordance with the requirements of the Senior Debt Documents and
the Junior Debt Documents.

 

Accordingly, the Designated Senior Representative, the Designated Junior
Representative and the New Representative agree as follows:

 

Section 1.     In accordance with Section 8.09 of the First Lien/Second Lien
Intercreditor Agreement, the New Representative by its signature below becomes a
Representative under, and the related Senior Class Debt and Senior Class Debt
Parties become subject to and bound by, the First Lien/Second Lien Intercreditor
Agreement with the same force and effect as if the New Representative had
originally been named therein as a Representative, and the New Representative,
on behalf of itself and such Senior Class Debt Parties, hereby agrees to all the
terms and provisions of the First Lien/Second Lien Intercreditor Agreement
applicable to it as a Senior Representative and to the Senior Class Debt Parties
that it represents as Senior Class Debt Parties. Each reference to a
“Representative”, “Senior Representative” or “Additional Senior Agent” in the
First Lien/Second Lien Intercreditor Agreement shall be deemed to include the
New Representative. The First Lien/Second Lien Intercreditor Agreement is hereby
incorporated herein by reference.

 

Section 2.     The New Representative represents and warrants to the Designated
Senior Representative, the Designated Junior Representative and the other
Secured Parties that (i) it has full power and authority to enter into this
Joinder, in its capacity as [agent][trustee] under [describe new Senior Debt
Facility], (ii) this Joinder has been duly authorized, executed and delivered by
it and constitutes its legal, valid and binding obligation, enforceable against
it in accordance with the terms of such Agreement and (iii) the Senior Debt
Documents relating to such Senior Class Debt provide that, upon the New
Representative’s entry into this Agreement, the Senior Class Debt Parties in
respect of such Senior Class Debt will be subject to and bound by the provisions
of the First Lien/Second Lien Intercreditor Agreement as Senior Secured Parties.

 



Annex IV-1

 

 

Section 3.     This Joinder may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Joinder shall become effective when the Designated Senior
Representative shall have received a counterpart of this Joinder that bears the
signature of the New Representative. Delivery of an executed signature page to
this Joinder by facsimile transmission shall be effective as delivery of a
manually signed counterpart of this Joinder.

 

Section 4.     Except as expressly supplemented hereby, the First Lien/Second
Lien Intercreditor Agreement shall remain in full force and effect.

 

Section 5.     THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS, EXCEPT AS REQUIRED BY MANDATORY PROVISIONS OF
LAW.

 

Section 6.     The provisions of Section 8.10 and Section 8.13(B) of the First
Lien/Second Lien Intercreditor Agreement shall apply mutatis mutandis to this
Joinder.

 

Section 7.     In case any one or more of the provisions contained in this
Joinder should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the First Lien/Second Lien Intercreditor Agreement shall not in any way be
affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

Section 8.     All communications and notices hereunder shall be in writing and
given as provided in Section 8.11 of the First Lien/Second Lien Intercreditor
Agreement. All communications and notices hereunder to the New Representative
shall be given to it at the address set forth below its signature hereto.

 

Section 9.     The Borrower agrees to reimburse the Designated Senior
Representative and the Designated Junior Representative for their reasonable
out-of-pocket expenses in connection with this Joinder, including the reasonable
fees, other charges and disbursements of counsel for the Designated Senior
Representative and the Designated Junior Representative.

 

[Signature Pages Follow]

 



Annex IV-2

 

 

IN WITNESS WHEREOF, the New Representative and the Designated Senior
Representative have duly executed this Joinder to the First Lien/Second Lien
Intercreditor Agreement as of the day and year first above written.

      [NAME OF NEW REPRESENTATIVE],   as [__________] for the holders of
[__________]

 



  By:       Name:     Title:

 

  Address for notices:                       Attention:         Telecopy:  

 

  [__________],   as Designated Senior Representative,

 

  By:       Name:     Title:

 

  [__________],   as Designated Junior Representative,

 

  By:       Name:     Title:

 



Annex IV-3

 

 



Acknowledged by:       AMC ENTERTAINMENT HOLDINGS, INC.       By:       Name:  
  Title:       THE GRANTORS   LISTED ON SCHEDULE I HERETO       By:       Name:
    Title:  

 



Annex IV-4

 

 

Schedule I to the
Joinder to the
First Lien/Second Lien Intercreditor Agreement

 

Grantors

 

[__________]

 



Annex IV-5

 